Exhibit 10.2

EXECUTION VERSION

 

 

EMPLOYEE MATTERS AGREEMENT

 

 

by and among

DOWDUPONT INC.,

DOW INC.,

and

CORTEVA, INC.

Effective as of April 1, 2019



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

 

          Page  

Article I

 

 



GENERAL PRINCIPLES

 

 



Section 1.01

   Employee List      1  

Section 1.02

   Employment of Impacted Employees on and After the Applicable Distribution
Date      2  

Section 1.03

   Pay and Benefits      5  

Section 1.04

   Enrollment into MatCo Benefit Plans, AgCo Benefit Plans, or SpecCo Benefit
Plans, as Applicable, as of the Distribution Date      6  

Section 1.05

   Length of Service Crediting      7  

Section 1.06

   Vacation      9  

Section 1.07

   Severance      11  

Section 1.08

   Annual Cash Incentives (DuPont STIP; Dow PA)      14  

Section 1.09

   Equity Awards      15  

Section 1.10

   Pension/OPEB/Welfare Benefit Claims      20  

Section 1.11

   Labor Matters      22  

Section 1.12

   Expatriate Assignments      22  

Section 1.13

   In-Country and International Relocations      24  

Section 1.14

   Non-Solicitation      25  

Section 1.15

   Employee Records      26  

Section 1.16

   HR Liabilities      27  

Section 1.17

   Indemnification      29  

Section 1.18

   Compliance with Applicable Laws      30  

Section 1.19

   Transition Services      30  

Section 1.20

   Good-Faith Negotiations      30  

Section 1.21

   Third Party Beneficiaries      30  

Section 1.22

   Effective Time      30  

Article II

UNITED STATES

 

Section 2.01

   Payment of U.S. Grandfathered Vacation Benefits      31  

Section 2.02

   Special Provisions Applicable to U.S. Unions and U.S. Union Contracts      31
 

Section 2.03

   RESERVED      31  

Section 2.04

   U.S. Tax-Qualified Defined Contribution Plans      31  

Section 2.05

   U.S. Non-Retiree Welfare Benefits      32  

Section 2.06

   Certain Nonemployee Director Arrangements      33  

Section 2.07

   Non-Qualified Deferred Compensation Plans      33  

Section 2.08

   Workers’ Compensation Claims      34  

Section 2.09

   Payroll and Related Taxes      34  

 

i



--------------------------------------------------------------------------------

Article III

CERTAIN NON-U.S. JURISDICTION MATTERS

 

Section 3.01

   Heritage DuPont Puerto Rico Savings Plan      35  

Section 3.02

   Certain Actions      35  

Article IV

ADDITIONAL DEFINED TERMS

 

Section 4.01

   Certain Defined Terms      35  

Section 4.02

   Other Defined Terms in this Agreement      47  

Article V

GENERAL PROVISIONS

 

Section 5.01

   General      48  

Section 5.02

   Limitation of Liability      48  

Section 5.03

   Transfers Not Effected on or Prior to the Effective Time; Transfers Deemed
Effective as of the Effective Time      48  

Section 5.04

   Wrong Pockets      50  

Section 5.05

   Novation of Liabilities      51  

Section 5.06

   Negotiation and Arbitration      51  

Section 5.07

   Insurance      51  

Section 5.08

   Miscellaneous      51  

 

ii



--------------------------------------------------------------------------------

EMPLOYEE MATTERS AGREEMENT

This EMPLOYEE MATTERS AGREEMENT (the “Agreement”), dated effective as of
April 1, 2019, by and among DowDuPont Inc., a Delaware corporation (“DowDuPont”
or “SpecCo”), Dow Inc., a Delaware corporation (“Dow” or “MatCo”), and Corteva,
Inc., a Delaware corporation (“AgCo”). Each of SpecCo, MatCo, and AgCo is
sometimes referred to herein as a “Party” and collectively as the “Parties.”

WHEREAS, the Board of Directors of DowDuPont (the “Board”) has determined that
it is appropriate, desirable, and in the best interests of DowDuPont and its
stockholders to separate DowDuPont into three independent, publicly traded
companies: MatCo, AgCo, and SpecCo;

WHEREAS, in order to effect such separation, upon the terms and subject to the
conditions set forth in the Separation and Distribution Agreement, dated as of
the date hereof, between MatCo, AgCo, and SpecCo (the “Separation Agreement”),
the Parties entered into an internal separation (which has been completed with
respect to MatCo prior to the date hereof); and

WHEREAS, in connection with the transactions contemplated by the Separation
Agreement, the Parties wish to enter into this Agreement in respect of certain
employee matters.

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements herein contained, and intending to be legally bound hereby, the
Parties hereby agree as follows:

Capitalized terms used herein but not defined in Section 4.01 or elsewhere in
this Agreement shall have the meaning ascribed to such term in the Separation
Agreement.

ARTICLE I

GENERAL PRINCIPLES

Except as set forth otherwise in this Agreement, the following general
principles shall apply:

Section 1.01 Employee List.

(a) Each of the Parties agrees that as of the date hereof, the Organization and
Talent Hub (“OTH”) accurately reflects the identity of the current employees and
Deselected Employees of each Heritage Company and, in respect to each such
employee: (i) his or her Heritage Company; (ii) the Business to which he or she
was Ring-Fenced; (iii) the Party that has selected such employee for employment
(directly or indirectly through a Subsidiary) effective prior to the date
hereof, or an indication that such employee is a Deselected Employee; (iv) his
or her primary work location prior to the Internal Reorganization and following
the date hereof; (v) whether he or she is on an expatriate assignment as of the
date hereof.

 

1



--------------------------------------------------------------------------------

(b) Each of the Parties agrees that as of the date hereof, Appendix I accurately
identifies each Impacted Employee undergoing an in-country or international
relocation as of the date hereof and each Delayed Employment Employee, LTD
Employee and Non-Consenting Employee.

(c) Within sixty (60) days following the MatCo Distribution Date (or, as between
AgCo and SpecCo, the AgCo Distribution Date), each of the Parties shall act to
cause an update to the OTH or Appendix I, as applicable, to reflect, as of such
date (in the case of clauses (i) through (iv), to the extent they are aware of
such circumstances): (i) any Impacted Employee who becomes a Non-Consenting
Employee or any Non-Consenting Employee who becomes an Impacted Employee;
(ii) any Impacted Employee who becomes a Deselected Employee or any Deselected
Employee who becomes an Impacted Employee; (iii) any employment terminations
(including terminations for cause, resignations, retirements, and terminations
due to death or disability) of any Impacted Employee that was made effective as
of or following the date hereof; (iv) corrections of good faith errors or
omissions by any Party with respect to any information contained in the OTH or
Appendix I, as applicable; and (v) any other changes to the OTH or Appendix I,
in each case as agreed to by each Party (the OTH and Appendix I, as so updated
and as of 11:59 p.m., Eastern Standard Time on the sixtieth (60th) day following
the MatCo Distribution Date (or, as between AgCo and SpecCo, the AgCo
Distribution Date), the “Final OTH” and the “Final Appendix I,” respectively).
The Final OTH and the Final Appendix I shall be final and binding on the
Parties; provided, however, that the Parties shall update the Final OTH and the
Final Appendix I, as applicable, at any time to reflect (x) any Delayed
Employment Employee who becomes an employee of the applicable Party or member of
its Group pursuant to Section 1.02(c) and (y) any LTD Employee who is a Heritage
Dow Employee or a Heritage DuPont Employee who is able to return to active duty
employment and becomes an employee of the applicable Party or member of its
Group pursuant to Section 1.02(d).

Section 1.02 Employment of Impacted Employees on and After the Applicable
Distribution Date.

(a) Except to the extent otherwise required by applicable Law or as otherwise
provided in this Agreement, on or prior to the MatCo Distribution Date, the
applicable Parties shall have caused, or shall have caused the applicable
members of their Groups to cause:

(i) each Heritage Dow AgCo Employee who is not a Delayed Employment Employee or
an LTD Employee to cease to be employed by MatCo or any member of the MatCo
Group and to be employed by AgCo or a member of the AgCo Group;

(ii) each Heritage Dow SpecCo Employee who is not a Delayed Employment Employee
or an LTD Employee to cease to be employed by MatCo or any member of the MatCo
Group and to be employed by SpecCo or a member of the SpecCo Group;

(iii) except as set forth on Schedule 1.02(a)(iii) to this Agreement and subject
to any applicable Labor Agreements, the termination of employment of each
Heritage Dow AgCo Deselected Employee and Heritage Dow SpecCo Deselected
Employee;

 

2



--------------------------------------------------------------------------------

(iv) each Heritage DuPont MatCo Employee who is employed by AgCo or a member of
the AgCo Group and who is not a Delayed Employment Employee or an LTD Employee
to cease to be employed by AgCo or any member of the AgCo Group and to be
employed by MatCo or a member of the MatCo Group;

(v) each Heritage DuPont MatCo Employee who is employed by SpecCo or a member of
the SpecCo Group and who is not a Delayed Employment Employee or an LTD Employee
to cease to be employed by SpecCo or any member of the SpecCo Group and to be
employed by MatCo or a member of the MatCo Group; and

(vi) except as set forth on Schedule 1.02(a)(vi) to this Agreement and subject
to any applicable Labor Agreements, the termination of employment of each
Heritage DuPont AgCo Deselected Employee, Heritage DuPont MatCo Deselected
Employee and Heritage DuPont SpecCo Deselected Employee.

(b) Except to the extent otherwise required by applicable Law or as otherwise
provided in this Agreement, on or prior to the AgCo Distribution Date, AgCo and
SpecCo shall have caused, or shall have caused the applicable members of their
Groups to cause, (i) each Heritage DuPont AgCo Employee who is not a Delayed
Employment Employee or an LTD Employee to cease to be employed by Heritage
DuPont (if not AgCo or a member of the AgCo Group) and to be employed by AgCo or
a member of the AgCo Group and (ii) each Heritage DuPont SpecCo Employee who is
not a Delayed Employment Employee or an LTD Employee to cease to be employed by
Heritage DuPont (if not SpecCo or a member of the SpecCo Group) and to be
employed by SpecCo or a member of the SpecCo Group.

(c) To the extent any applicable Law, Governmental Entity, Employee
Representative Body or consultation obligation prevents the Parties or the
members of the applicable Groups from carrying out their obligations under
Section 1.02(a) or Section 1.02(b), as the case may be, on or prior to the MatCo
Distribution Date or AgCo Distribution Date, as the case may be, with respect to
any Impacted Employee (each such employee, a “Delayed Employment Employee”), the
applicable Parties shall, or shall cause the members of the applicable Groups
to, carry out their obligations under Section 1.02(a) or Section 1.02(b), as the
case may be, with respect to such employee on the earliest permissible date
following the MatCo Distribution Date or AgCo Distribution Date, as the case may
be (the “Delayed Employment Date”). The obligations under this Agreement of the
Party that will become the employer (directly or indirectly) of a Delayed
Employment Employee that would otherwise commence on the MatCo Distribution Date
or AgCo Distribution Date, as the case may be, shall not commence until the
Delayed Employment Date, and, for the avoidance of doubt, such delay shall not
constitute a breach of obligations under Section 1.04. Between the MatCo
Distribution Date and the applicable Delayed Employment Date or AgCo
Distribution Date, as the case may be (the “Delayed Employment Period”), to the
extent permitted by applicable Law, applicable Labor Agreement, and subject to
any consultations with or Consent from any Governmental Entity or Employee
Representative Body required by applicable Law or applicable Labor Agreement:
(i) MatCo, or the applicable member of the MatCo Group, shall use reasonable
efforts to provide

 

3



--------------------------------------------------------------------------------

the services (in the form of a services agreement, secondments or some other
arrangement acceptable to the applicable Parties) of any Delayed Employment
Employee who is a Heritage Dow AgCo Employee or a Heritage Dow SpecCo Employee
to AgCo, a member of the AgCo Group, SpecCo, or a member of the SpecCo Group, as
applicable, in exchange for a reasonable fee and all costs (including all
compensation and benefits costs) incurred by MatCo or the applicable member of
the MatCo Group, during the Delayed Employment Period; (ii) AgCo, the applicable
member of the AgCo Group, SpecCo, or the applicable member of the SpecCo Group,
as applicable, shall provide the services of any Delayed Employment Employee who
is a Heritage DuPont MatCo Employee to MatCo, or the applicable member of the
MatCo Group, in exchange for a reasonable fee and all costs (including all
compensation and benefits costs) incurred thereby during the Delayed Employment
Period; (iii) AgCo or the applicable member of the AgCo Group shall provide the
services of any Delayed Employment Employee who is a Heritage DuPont SpecCo
Employee to SpecCo, or the applicable member of the SpecCo Group, in exchange
for a reasonable fee and all costs (including all compensation and benefits
costs) incurred by AgCo or the applicable member of the AgCo Group during the
Delayed Employment Period; and (iv) SpecCo or the applicable member of the
SpecCo Group shall provide the services of any Delayed Employment Employee who
is a Heritage DuPont AgCo Employee to AgCo, or the applicable member of the AgCo
Group, in exchange for a reasonable fee and all costs (including all
compensation and benefits costs) incurred by SpecCo or the applicable member of
the SpecCo Group during the Delayed Employment Period; provided, however, to the
extent such services are not permitted by applicable Law or applicable Labor
Agreement, subject to Section 1.17, all costs and other Liabilities pertaining
to such Delayed Employment Employees shall be the responsibility of the
applicable Party by which they are employed during the Delayed Employment
Period.

(d) Except to the extent otherwise required by applicable Law, applicable Labor
Agreement, or as otherwise provided in this Agreement, if any Impacted Employee
who is an LTD Employee as of the MatCo Distribution Date or AgCo Distribution
Date, as the case may be, is able to return to active duty employment (with or
without any accommodations required by applicable Law) within six (6) months of
the MatCo Distribution Date or AgCo Distribution Date, as the case may be, the
Parties shall, or shall cause the members of the applicable Groups to, carry out
their obligations under Section 1.02(a) or Section 1.02(b), with respect to such
employee (each a “Returning LTD Employee”) on the earliest practicable date (the
“Return from LTD Date”) following the date on which such employee becomes able
to return to active duty employment (with or without any accommodations required
by applicable Law) and shall update the OTH, as the case may be, to reflect any
such change. The obligations under this Agreement of the Party that will become
the employer (directly or indirectly) of a Returning LTD Employee that would
otherwise commence on the MatCo Distribution Date or AgCo Distribution Date
shall not commence until the Return from LTD Date, and, for the avoidance of
doubt, such delay shall not constitute a breach of obligations under
Section 1.04.

(e) Except as set forth on Schedule 1.02(e) to this Agreement, if any LTD
Employee who is a Heritage Dow Employee is unable to return to active duty
employment (with or without any accommodations required by applicable Law)
within six (6) months of the MatCo Distribution Date, such LTD Employee shall
not be treated as an Impacted Employee and shall be treated as a Heritage Dow
MatCo Employee for all purposes under this Agreement. Each Heritage DuPont
Employee who is not actively employed by a member of the AgCo Group or

 

4



--------------------------------------------------------------------------------

SpecCo Group as of the AgCo Distribution Date and who, before the AgCo
Distribution Date, began receiving long-term disability benefits under a Benefit
Plan maintained by a member of the AgCo Group or SpecCo Group shall be treated
as a Heritage DuPont AgCo Employee to the extent applicable, provided that, to
the extent the individual is receiving long-term disability benefits under a
Benefit Plan maintained by SpecCo or a member of the SpecCo Group, SpecCo shall
continue to administer such benefit on behalf of AgCo and its Affiliates.

(f) Notwithstanding anything to the contrary in Section 1.02 or Section 1.04, it
shall not constitute a breach of this Agreement for the Heritage Company that
employs a Delayed Employment Employee or Returning LTD Employee as of the
applicable Distribution Date (x) to not effect the change of such Person’s
employment pursuant to Section 1.02 or (y) to not cause such Person to cease to
be an active participant in any Heritage Dow Benefit Plan or Heritage DuPont
Benefit Plan pursuant to Section 1.04, in each case until the Delayed Employment
Date or Return from LTD Date, respectively.

Section 1.03 Pay and Benefits.

(a) Except to the extent otherwise required by applicable Law, applicable Labor
Agreement, or as provided otherwise in this Agreement, as of the MatCo
Distribution Date, (i) MatCo shall, or shall cause the applicable member of the
MatCo Group to, provide each Heritage DuPont MatCo Employee with Target Total
Direct Compensation that is no less than the Target Total Direct Compensation
such employee received immediately prior to the MatCo Distribution Date, as well
as market competitive Benefits; (ii) AgCo shall, or shall cause the applicable
member of the AgCo Group to, provide each Heritage Dow AgCo Employee with Target
Total Direct Compensation that is no less than the Target Total Direct
Compensation such employee received immediately prior to the MatCo Distribution
Date, as well as market competitive Benefits; (iii) SpecCo shall, or shall cause
the applicable member of the SpecCo Group to, provide each Heritage Dow SpecCo
Employee with Target Total Direct Compensation that is no less than the Target
Total Direct Compensation such employee received immediately prior to the MatCo
Distribution Date, as well as market competitive Benefits; (iv) AgCo shall, or
shall cause the applicable member of the AgCo Group to, provide each Heritage
DuPont AgCo Assigned Employee with Target Total Direct Compensation that is no
less than the Target Total Direct Compensation such employee received
immediately prior to the MatCo Distribution Date, as well as market competitive
Benefits; and (v) SpecCo shall, or shall cause the applicable member of the
SpecCo Group to, provide each Heritage DuPont SpecCo Assigned Employee with
Target Total Direct Compensation that is no less than the Target Total Direct
Compensation such employee received immediately prior to the MatCo Distribution
Date, as well as market competitive Benefits.

(b) For the avoidance of doubt, nothing in this Section 1.03 shall require
MatCo, AgCo or SpecCo to maintain Target Total Direct Compensation or market
competitive Benefits with respect to any Impacted Employee at any time following
the MatCo Distribution Date.

 

5



--------------------------------------------------------------------------------

Section 1.04 Enrollment into MatCo Benefit Plans, AgCo Benefit Plans, or SpecCo
Benefit Plans, as Applicable, as of the Distribution Date.

(a) Enrollment in Benefit Plans. Except to the extent otherwise required by
applicable Law, applicable Labor Agreement, or as provided otherwise in this
Agreement, including as set forth on Schedule 1.04(a) to this Agreement, other
than with respect to the Delayed Employment Employees and the LTD Employees (in
which case, for the avoidance of doubt, the obligations of the applicable
Heritage Company and applicable Party (or its applicable Affiliate) shall
commence upon the Delayed Employment Date or the Return from LTD Date, as the
case may be):

(i) MatCo shall, or shall cause the applicable member of the MatCo Group to,
take all actions required to cause, (1) on or prior to the MatCo Distribution
Date, each Heritage Dow AgCo Employee and Heritage Dow SpecCo Employee to cease
to be an active participant in any Heritage Dow Benefit Plan that will not be an
AgCo Benefit Plan or SpecCo Benefit Plan following the MatCo Distribution Date
and (2) each Heritage DuPont MatCo Employee to commence participation, on or
prior to the MatCo Distribution Date, in all MatCo Benefit Plans for which he or
she is eligible (provided that, in respect of dependent life, AD&D, flexible
spending account and vision benefits, such participation may commence as of the
first day of the calendar month following the MatCo Distribution Date);

(ii) AgCo shall, or shall cause the applicable member of the AgCo Group to, take
all actions required to cause, (1) on or prior to the MatCo Distribution Date,
each Heritage DuPont MatCo Employee who is employed by AgCo or a member of the
AgCo Group to cease to be an active participant in any Heritage DuPont Benefit
Plan that will not be a MatCo Benefit Plan following the MatCo Distribution
Date, (2) each Heritage Dow AgCo Employee who is employed by AgCo or a member of
the AgCo Group to commence participation, on or prior to the MatCo Distribution
Date, in all AgCo Benefit Plans for which he or she is eligible (provided that,
in respect of dependent life, AD&D, flexible spending account and vision
benefits, such participation may commence as of the first day of the calendar
month following the MatCo Distribution Date); (3) on or prior to the AgCo
Distribution Date, each Heritage DuPont SpecCo Assigned Employee to cease to be
an active participant in any Heritage DuPont Benefit Plan that will not be a
SpecCo Benefit Plan following the AgCo Distribution Date, and (4) each Heritage
DuPont AgCo Assigned Employee to commence participation, on or prior to the AgCo
Distribution Date, in all AgCo Benefit Plans for which he or she is eligible
(provided that, in respect of dependent life, AD&D, flexible spending account
and vision benefits, such participation may commence as of the first day of the
calendar month following the AgCo Distribution Date);

(iii) SpecCo shall, or shall cause the applicable member of the SpecCo Group to,
take all actions required to cause, (1) on or prior to the MatCo Distribution
Date, each Heritage DuPont MatCo Employee who is employed by SpecCo or a member
of the SpecCo Group to cease to be an active participant in any Heritage DuPont
Benefit Plan that will not be a MatCo Benefit Plan following the MatCo
Distribution Date, (2) each Heritage Dow SpecCo Employee who is employed by
SpecCo or a member of the

 

6



--------------------------------------------------------------------------------

SpecCo Group to commence participation, on or prior to the MatCo Distribution
Date, in all SpecCo Benefit Plans for which he or she is eligible (provided
that, in respect of dependent life, AD&D, flexible spending account and vision
benefits, such participation may commence as of the first day of the calendar
month following the MatCo Distribution Date); (3) on or prior to the AgCo
Distribution Date, each Heritage DuPont AgCo Assigned Employee to cease to be an
active participant in any Heritage DuPont Benefit Plan that will not be an AgCo
Benefit Plan following the AgCo Distribution Date, and (4) each Heritage DuPont
SpecCo Assigned Employee to commence participation, on or prior to the AgCo
Distribution Date, in all SpecCo Benefit Plans for which he or she is eligible
(provided that, in respect of dependent life, AD&D, flexible spending account
and vision benefits, such participation may commence as of the first day of the
calendar month following the AgCo Distribution Date);

(b) The Parties shall, and shall cause the members of the applicable Groups to,
and as applicable shall use best efforts to cause other Persons to: (i) waive
any limitations as to preexisting conditions, evidence of insurability,
exclusions, and waiting periods with respect to participation and coverage
requirements for each Impacted Employee under his or her respective plans; and
(ii) credit such Impacted Employee, for plan year 2019, with the amount of any
co-insurance, deductibles and out-of-pocket maximums he or she paid prior to the
applicable Distribution Date during plan year 2019.

Section 1.05 Length of Service Crediting.

(a) Heritage DuPont MatCo Employees. Except to the extent otherwise required by
applicable Law, applicable Labor Agreement, or as otherwise provided in this
Agreement, MatCo shall, or shall cause the applicable member of the MatCo Group
to, recognize all service of any Heritage DuPont MatCo Employee with Heritage
DuPont or any of its Affiliates and with any predecessor employer (to the extent
such predecessor employer service was taken into account under the applicable
Heritage DuPont Benefit Plan) for all purposes (including, for purposes of
vesting, eligibility to participate and receive benefits, benefit forms, premium
subsidies or credits, early retirement and waiver of any reduction factors, and
benefit calculations and accruals) under any MatCo Benefit Plans, or MatCo
Future Benefit Plans, in which such Heritage DuPont MatCo Employee is, or
becomes, eligible to participate on, or after, the MatCo Distribution Date
(provided that vacation attributable to imputed or pre-employment service may be
credited as other paid time off); provided, however, that, notwithstanding the
foregoing, MatCo and each member of the MatCo Group shall not be required to
recognize such service for purposes of benefit accruals under any MatCo Benefit
Plans or MatCo Future Benefit Plans that (x) are defined benefit pension plans,
(y) are other post-employment benefit plans (for the avoidance of doubt,
exclusive of Severance), or (z) would result in the duplication of any benefits
thereunder or the funding thereof.

(b) Heritage Dow AgCo Employees. Except to the extent otherwise required by
applicable Law, applicable Labor Agreement, or as otherwise provided in this
Agreement, AgCo shall, or shall cause the applicable member of the AgCo Group
to, recognize all service of any Heritage Dow AgCo Employee with Heritage Dow or
any of its Affiliates and with any predecessor employer (to the extent such
predecessor employer service was taken into account under the applicable
Heritage Dow Benefit Plan) for all purposes (including, for purposes of

 

7



--------------------------------------------------------------------------------

vesting, eligibility to participate and receive benefits, benefit forms, premium
subsidies or credits, early retirement and waiver of any reduction factors, and
benefit calculations and accruals) under any AgCo Benefit Plans, or AgCo Future
Benefit Plans in which such Heritage Dow AgCo Employee is, or becomes, eligible
to participate on, or after, the MatCo Distribution Date (provided that vacation
attributable to imputed or pre-employment service may be credited as other paid
time off); provided, however, that, notwithstanding the foregoing, AgCo and each
member of the AgCo Group shall not be required to recognize such service for
purposes of benefit accruals under any AgCo Benefit Plans or AgCo Future Benefit
Plans that (x) are defined benefit pension plans, (y) are other post-employment
benefit plans (for the avoidance of doubt, exclusive of Severance), or (z) would
result in the duplication of any benefits thereunder or the funding thereof.

(c) Heritage Dow SpecCo Employees. Except to the extent otherwise required by
applicable Law, applicable Labor Agreement, or as otherwise provided in this
Agreement, SpecCo shall, or shall cause the applicable member of the SpecCo
Group to, recognize all service of any Heritage Dow SpecCo Employee with
Heritage Dow or any of its Affiliates and with any predecessor employer (to the
extent such predecessor employer service was taken into account under the
applicable Heritage Dow Benefit Plan) for all purposes (including, for purposes
of vesting, eligibility to participate in and receive benefits, benefit forms,
premium subsidies or credits, early retirement and waiver of any reduction
factors, and benefit calculations and accruals) under any SpecCo Benefit Plans,
or SpecCo Future Benefit Plans, in which such Heritage Dow SpecCo Employee is,
or becomes, eligible to participate on, or after, the MatCo Distribution Date
(provided that vacation attributable to imputed or pre-employment service may be
credited as other paid time off); provided, however, that, notwithstanding the
foregoing, SpecCo and each member of the SpecCo Group shall not be required to
recognize such service for purposes of benefit accruals under any SpecCo Benefit
Plans or SpecCo Future Benefit Plans that (x) are defined benefit pension plans,
(y) are other post-employment benefit plans (for the avoidance of doubt,
exclusive of Severance), or (z) would result in the duplication of any benefits
thereunder or the funding thereof.

(d) Heritage DuPont AgCo Assigned Employees and Heritage DuPont SpecCo Assigned
Employees. Except to the extent otherwise required by applicable Law, applicable
Labor Agreement, or as otherwise provided in this Agreement, AgCo and SpecCo
shall, or shall cause the applicable members of their Groups to, recognize all
service of any Heritage DuPont AgCo Assigned Employee or Heritage DuPont SpecCo
Assigned Employee with Heritage DuPont or any of its Affiliates and with any
predecessor employer (to the extent such predecessor employer service was taken
into account under the applicable Heritage DuPont Benefit Plan) for all purposes
(including, for purposes of vesting, eligibility to participate in and receive
benefits, benefit forms, premium subsidies or credits, early retirement and
waiver of any reduction factors, and benefit calculations and accruals) under
any AgCo Benefit Plans or AgCo Future Benefit Plans or SpecCo Benefit Plans or
SpecCo Future Benefit Plans, respectively, in which such Heritage DuPont AgCo
Assigned Employee or Heritage DuPont SpecCo Assigned Employee is, or becomes,
eligible to participate on, or after, the AgCo Distribution Date (provided that
vacation attributable to imputed or pre-employment service may be credited as
other paid time off); provided, however, that, notwithstanding the foregoing,
AgCo, SpecCo, and each member of their respective Groups shall not be required
to recognize such service for purposes of benefit accruals under any AgCo
Benefit Plans or AgCo Future Benefit Plans or SpecCo Benefit Plans or SpecCo
Future Benefit Plans, respectively, that (x) are defined benefit pension plans,
(y) are other post-employment benefit plans (for the avoidance of doubt,
exclusive of Severance), or (z) would result in the duplication of any benefits
thereunder or the funding thereof.

 

8



--------------------------------------------------------------------------------

Section 1.06 Vacation.

(a) Assumed Vacation Liabilities. Except as set forth in Section 1.06(c) and
Section 2.01 below or to the extent otherwise required by applicable Law or
applicable Labor Agreement, and notwithstanding anything to the contrary in this
Agreement (other than Sections 1.06(c) and (d)): (i) effective as of the MatCo
Distribution Date, MatCo shall, or shall cause the applicable member of the
MatCo Group to, accept, assume (or, as applicable, retain) and perform,
discharge, and fulfill, in accordance with their respective terms (“Assume”),
all Liabilities for earned but unused vacation benefits of the Heritage DuPont
MatCo Employees other than U.S. Grandfathered Time, provided that vacation
attributable to imputed or pre-employment service may be credited as other paid
time off (the “MatCo Assumed Vacation Liabilities”), and all members of the AgCo
Group and SpecCo Group shall be relieved of such MatCo Assumed Vacation
Liabilities as of such date; (ii) AgCo shall, or shall cause the applicable
member of the AgCo Group to, Assume (1) effective as of the MatCo Distribution
Date, all Liabilities for earned but unused vacation benefits of the Heritage
Dow AgCo Employees other than U.S. Grandfathered Time and (2) effective as of
the AgCo Distribution Date, all Liabilities for earned but unused vacation
benefits of the Heritage DuPont AgCo Assigned Employees other than U.S.
Grandfathered Time, in each case provided that vacation attributable to imputed
or pre-employment service may be credited as other paid time off (collectively,
the “AgCo Assumed Vacation Liabilities”), and all members of the MatCo Group and
SpecCo Group, respectively, shall be relieved of such AgCo Assumed Vacation
Liabilities as of such dates, respectively; and (iii) SpecCo shall, or shall
cause the applicable member of the SpecCo Group to, Assume (1) effective as of
the MatCo Distribution Date, all Liabilities for earned but unused vacation
benefits of the Heritage Dow SpecCo Employees other than U.S. Grandfathered Time
and (2) effective as of the AgCo Distribution Date, all Liabilities for earned
but unused vacation benefits of the Heritage DuPont SpecCo Assigned Employees
other than U.S. Grandfathered Time, in each case provided that vacation
attributable to imputed or pre-employment service may be credited as other paid
time off (collectively, the “SpecCo Assumed Vacation Liabilities”), and all
members of the MatCo Group and AgCo Group, respectively, shall be relieved of
such SpecCo Assumed Vacation Liabilities as of such dates, respectively.

(b) Statement of Assumed Vacation Liabilities. (i) MatCo shall, or shall cause
the applicable member of the MatCo Group to, provide AgCo with a statement of
the AgCo Assumed Vacation Liabilities and SpecCo with a statement of the SpecCo
Assumed Vacation Liabilities pertaining to Heritage Dow AgCo Employees and
Heritage Dow SpecCo Employees, respectively, within sixty (60) days after the
MatCo Distribution Date; (ii) AgCo shall, or shall cause the applicable member
of the AgCo Group to, provide MatCo, within sixty (60) days after the MatCo
Distribution Date, with a statement of the MatCo Assumed Vacation Liabilities
pertaining to Heritage DuPont MatCo Employees employed by AgCo or a member of
the AgCo Group and provide SpecCo, within sixty (60) days after the AgCo
Distribution Date, with a statement of the SpecCo Assumed Vacation Liabilities
pertaining to Heritage DuPont SpecCo Assigned Employees; and (iii) SpecCo shall,
or shall cause the applicable member of the SpecCo

 

9



--------------------------------------------------------------------------------

Group to, provide MatCo, within sixty (60) days after the MatCo Distribution
Date, with a statement of the MatCo Assumed Vacation Liabilities pertaining to
Heritage DuPont MatCo employees employed by SpecCo or a member of the SpecCo
Group and provide AgCo, within sixty (60) days after the AgCo Distribution Date,
with a statement of the AgCo Assumed Vacation Liabilities pertaining to Heritage
DuPont AgCo Assigned Employees.

(c) Payment of Vacation Benefits Where Required by Law. Notwithstanding anything
to the contrary in this Agreement, where required by applicable Law, applicable
Labor Agreement, or the terms and conditions of the applicable Heritage Dow
Benefit Plan or Heritage DuPont Benefit Plan: (i) as soon as administratively
practicable following the MatCo Distribution Date (and no later than the earlier
of the dates required by applicable Law, Labor Agreement or the terms and
conditions of the applicable Heritage Dow Benefit Plan or Heritage DuPont
Benefit Plan), MatCo shall, or shall cause the applicable member of the MatCo
Group to, pay out all earned but unused vacation benefits (in addition to U.S.
Grandfathered Time) to each Heritage Dow AgCo Employee and each Heritage Dow
SpecCo Employee, in each case, entitled to such benefits; (ii) as soon as
administratively practicable following the MatCo Distribution Date (and no later
than the earlier of the dates required by applicable Law, Labor Agreement or the
terms and conditions of the applicable Heritage Dow Benefit Plan or Heritage
DuPont Benefit Plan), AgCo shall, or shall cause the applicable member of the
AgCo Group to, pay out all earned but unused vacation benefits (in addition to
U.S. Grandfathered Time) to each Heritage DuPont MatCo Employee who is employed
by AgCo or a member of the AgCo Group and, as soon as administratively
practicable following the AgCo Distribution Date (and no later than the date
required by applicable Law, Labor Agreement or the terms and conditions of the
applicable Heritage Dow Benefit Plan or Heritage DuPont Benefit Plan), AgCo
shall, or shall cause the applicable member of the AgCo Group to, pay out all
earned but unused vacation benefits (in addition to U.S. Grandfathered Time) to
each Heritage DuPont SpecCo Assigned Employee, in each case, entitled to such
benefits; and (iii) as soon as administratively practicable following the MatCo
Distribution Date (and no later than the earlier of the dates required by
applicable Law, Labor Agreement or the terms and conditions of the applicable
Heritage Dow Benefit Plan or Heritage DuPont Benefit Plan), SpecCo shall, or
shall cause the applicable member of the SpecCo Group to, pay out all earned but
unused vacation benefits (in addition to U.S. Grandfathered Time) to each
Heritage DuPont MatCo Employee who is employed by SpecCo or a member of the
SpecCo Group and, as soon as administratively practicable following the AgCo
Distribution Date (and no later than the date required by applicable Law, Labor
Agreement or the terms and conditions of the applicable Heritage Dow Benefit
Plan or Heritage DuPont Benefit Plan), SpecCo shall, or shall cause the
applicable member of the SpecCo Group to, pay out all earned but unused vacation
benefits (in addition to U.S. Grandfathered Time) to each Heritage DuPont AgCo
Assigned Employee, in each case, entitled to such benefits. During the remainder
of calendar year 2019, each Party shall, or shall cause the applicable member of
its Group to, permit any Impacted Employee who receives payment of his or her
earned but unused vacation benefits in accordance with this Section 1.06(c) to
take vacation attributable to such earned but unused vacation benefits
(including U.S. Grandfathered Time) after the applicable Distribution Date;
provided, however, that any such vacation attributable to the earned but unused
vacation benefits paid in accordance with this Section 1.06(c) shall be on an
unpaid basis.

 

10



--------------------------------------------------------------------------------

Section 1.07 Severance.

(a) Severance for Terminations Following the Distribution Date. Except to the
extent otherwise required by applicable Law, applicable Labor Agreement, or as
otherwise provided in this Agreement:

(i) if, within twelve (12) months following the MatCo Distribution Date, MatCo
or any member of the MatCo Group terminates any Heritage DuPont MatCo Employee
for any reason that entitles such employee to cash Severance under the
applicable MatCo Severance Plan, MatCo shall pay to such employee at least the
amount of cash Severance such employee would have received under the applicable
Heritage DuPont Severance Plan, factoring in his or her additional length of
service and changes in his or her eligible pay between the MatCo Distribution
Date and the date of his or her termination, but without regard to any period of
service before the applicable Distribution Date that was taken into account in
determining the amount of cash Severance actually previously paid or provided by
either Heritage Company or any Party in respect of such period by reason of a
triggering event that occurred not more than twelve (12) months before the
applicable Distribution Date;

(ii) if AgCo or any member of the AgCo Group terminates (1) any Heritage Dow
AgCo Employee within twelve (12) months following the MatCo Distribution Date,
or (2) any Heritage DuPont AgCo Assigned Employee within twelve (12) months of
the AgCo Distribution Date, in each of the foregoing instances for any reason
that entitles such employee to cash Severance under the applicable AgCo
Severance Plan, AgCo shall pay to such employee at least the amount of cash
Severance such employee would have received under the applicable Heritage Dow
Severance Plan or Heritage DuPont Severance Plan, respectively, factoring in his
or her additional length of service and changes in his or her eligible pay
between the MatCo Distribution Date or the AgCo Distribution Date, as the case
may be, and the date of his or her termination, but without regard to any period
of service before the applicable Distribution Date that was taken into account
in determining the amount of cash Severance actually previously paid or provided
by either Heritage Company or any Party in respect of such period by reason of a
triggering event that occurred not more than twelve (12) months before the
applicable Distribution Date; and

(iii) if SpecCo or any member of the SpecCo Group terminates (1) any Heritage
Dow SpecCo Employee within twelve (12) months following the MatCo Distribution
Date or (2) any Heritage DuPont SpecCo Assigned Employee within twelve
(12) months of the AgCo Distribution Date, in each of the foregoing instances
for any reason that entitles such employee to cash Severance under the
applicable SpecCo Severance Plan, SpecCo shall pay to such employee at least the
amount of cash Severance such employee would have received under the applicable
Heritage Dow Severance Plan or Heritage DuPont Severance Plan, respectively,
factoring in his or her additional length of service and changes in his or her
eligible pay between the MatCo Distribution Date or the AgCo Distribution Date,
and the date of his or her termination, but without regard to any period of
service before the applicable Distribution Date that was taken into account in
determining the amount of cash Severance actually previously paid or provided by
either Heritage Company or any Party in respect of such period by reason of a
triggering event that occurred not more than twelve (12) months before the
applicable Distribution Date.

 

11



--------------------------------------------------------------------------------

Notwithstanding any other provision of this Section 1.07, MatCo, AgCo and SpecCo
shall, as applicable, each assume and honor the terms of the Heritage DuPont Key
Employee Severance Plan and Senior Executive Severance Plan only with respect to
terminations occurring through and including August 31, 2019 of Impacted
Employees who participated in either plan prior to the applicable Distribution
Date from the applicable Distribution Date (and including such date, to the
extent provided in Section 1.07(b)), and any Severance paid pursuant to such
plans shall be in lieu of any Severance otherwise payable pursuant to this
Section 1.07 in respect of any termination on or before August 31, 2019.

(b) Severance for Terminations on or Prior to Distribution Date.

(i) Subject to Section 1.07(b)(ii), Section 1.07(b)(iii), Section 1.07(b)(v),
Section 1.16(b) and Section 2.02, (1) in any jurisdiction where applicable Law
or applicable Labor Agreement requires Severance to be paid to any individual as
a result of the Internal Reorganization or otherwise before the applicable
Distribution Date (and not solely by reason of the occurrence of the applicable
Distribution), the applicable Heritage Company (which, in the case of Heritage
DuPont, shall be deemed for this purpose to mean the employer of the individual
upon his or her termination of employment) shall be responsible for making such
payment of Severance pursuant to the Heritage Dow Severance Plan or the Heritage
DuPont Severance Plan, as applicable, and otherwise pursuant to the applicable
Labor Agreement or applicable Law; (2) in any jurisdiction where applicable Law
or applicable Labor Agreement requires Severance to be paid to any Impacted
Employee solely by reason of the occurrence of the applicable Distribution, the
applicable Heritage Company shall be responsible for making such payment of
Severance pursuant to the Heritage Dow Severance Plan or the Heritage DuPont
Severance Plan, as applicable, subject to reimbursement by the Party or member
of its Group that will employ such Impacted Employee upon the applicable
Distribution; and (3) in any jurisdiction where applicable Law or applicable
Labor Agreement does not require Severance to be paid to any Impacted Employee
as a result of the Internal Reorganization or the Distribution and such
Severance is nonetheless paid at the direction or with the Consent of the Party
or applicable member of its Group that will employ each Impacted Employee upon
the applicable Distribution, such Party or member of its Group shall Assume the
obligation to pay Severance to such Impacted Employee and all Liabilities
arising therefrom.

(ii) Notwithstanding anything to the contrary in this Agreement and subject to
Section 1.07(b)(v): (1) if MatCo or the applicable member of the MatCo Group
refuses to provide comparable Target Total Direct Compensation as of the
applicable Distribution Date to any Heritage DuPont MatCo Employee and such
employee becomes a Non-Consenting Employee, MatCo shall reimburse AgCo or
SpecCo, as applicable, for the full amount of any Severance payable to such
employee pursuant to the applicable Heritage DuPont Severance Plan; (2) if AgCo
or the applicable member of the AgCo Group refuses to provide comparable Target
Total Direct Compensation as of the

 

12



--------------------------------------------------------------------------------

applicable Distribution Date to any Heritage Dow AgCo Employee or Heritage
DuPont AgCo Assigned Employee and such employee becomes a Non-Consenting
Employee, AgCo shall reimburse MatCo or SpecCo, respectively, for the full
amount of any Severance payable to such employee pursuant to the Heritage Dow
Severance Plan or Heritage DuPont Severance Plan, respectively; and (3) if
SpecCo or the applicable member of the SpecCo Group refuses to provide
comparable Target Total Direct Compensation as of the applicable Distribution
Date to any Heritage Dow SpecCo Employee or Heritage DuPont SpecCo Assigned
Employee and such employee becomes a Non-Consenting Employee, SpecCo shall
reimburse MatCo or AgCo, respectively, for the full amount of any Severance
payable to such employee pursuant to the Heritage Dow Severance Plan or Heritage
DuPont Severance Plan, respectively.

(iii) Notwithstanding anything to the contrary in this Agreement and subject to
Section 1.07(b)(v) and Section 2.02: (1) if MatCo or the applicable member of
the MatCo Group refuses to provide Comparable Benefits as of the applicable
Distribution Date to any Heritage DuPont MatCo Employee and such employee
becomes a Non-Consenting Employee, MatCo shall reimburse AgCo or SpecCo, as
applicable, for the full amount of any Severance payable to such employee
pursuant to the Heritage DuPont Severance Plan; (2) if AgCo or the applicable
member of the AgCo Group refuses to provide Comparable Benefits as of the
applicable Distribution Date to any Heritage Dow AgCo Employee or Heritage
DuPont AgCo Assigned Employee and such employee becomes a Non-Consenting
Employee, AgCo shall reimburse MatCo or SpecCo, respectively, for the full
amount of any Severance payable to such employee pursuant to the Heritage Dow
Severance Plan or Heritage DuPont Severance Plan, respectively; and (3) if
SpecCo or the applicable member of the SpecCo Group refuses to provide
Comparable Benefits as of the applicable Distribution Date to any Heritage Dow
SpecCo Employee or Heritage DuPont SpecCo Assigned Employee and such employee
becomes a Non-Consenting Employee, SpecCo shall reimburse MatCo or AgCo,
respectively, for the full amount of any Severance payable to such employee
pursuant to the Heritage Dow Severance Plan or Heritage DuPont Severance Plan,
respectively.

(iv) With respect to each Impacted Employee, each applicable Party agrees that
each other applicable Party has satisfied its obligation to provide comparable
Target Total Direct Compensation pursuant to Section 1.07(b)(ii) if the Target
Total Direct Compensation it or the applicable member of its Group pays to such
Impacted Employee is no less than the Target Total Direct Compensation of the
applicable Heritage Company for such Impacted Employee immediately prior to the
MatCo Distribution Date. With respect to each Impacted Employee, each applicable
Party agrees that each other applicable Party has satisfied its obligation to
provide Comparable Benefits pursuant to Section 1.07(b)(iii) if the Benefits it
or the applicable member of its Group provides to such Impacted Employee are,
when taken as a whole, not more than five percent (5%) lower in value than the
Benefits the applicable Heritage Company provided to such Impacted Employee
immediately prior to the MatCo Distribution Date.

 

13



--------------------------------------------------------------------------------

(v) For the avoidance of doubt, notwithstanding anything to the contrary in this
Agreement, subject to Section 2.02, each of MatCo, AgCo and SpecCo and the
members of their respective Groups shall satisfy their respective obligations to
provide each Impacted Employee with such terms and conditions of employment,
including compensation and benefits, as may be required under applicable Law or
any applicable Labor Agreement. Notwithstanding anything to the contrary in this
Agreement, subject to Section 2.02, (1) if MatCo or the applicable member of the
MatCo Group fails to provide as of the MatCo Distribution Date to any Heritage
DuPont MatCo Employee such terms and conditions of employment, including
compensation and benefits, as required under applicable Law or any applicable
Labor Agreement, MatCo (or the applicable member of its Group) shall be
responsible for all resulting Liabilities, including paying or reimbursing AgCo
or SpecCo, as applicable, for the full amount of any Severance payable under any
applicable Law or Labor Agreement to any such employee who becomes a
Non-Consenting Employee; (2) if AgCo or the applicable member of the AgCo Group
fails to provide as of the applicable Distribution Date to any Heritage Dow AgCo
Employee or Heritage DuPont AgCo Assigned Employee such terms and conditions of
employment, including compensation and benefits, as required under applicable
Law or any applicable Labor Agreement, AgCo (or the applicable member of its
Group) shall be responsible for all resulting Liabilities, including paying such
employee or reimbursing MatCo or SpecCo, respectively, for the full amount of
any Severance payable under any applicable Law or Labor Agreement to any such
employee who becomes a Non-Consenting Employee; and (3) if SpecCo or the
applicable member of the SpecCo Group fails to provide as of the applicable
Distribution Date to any Heritage Dow SpecCo Employee or Heritage DuPont SpecCo
Assigned Employee such terms and conditions of employment, including
compensation and benefits, as required under applicable Law or any applicable
Labor Agreement, SpecCo (or the applicable member of its Group) shall be
responsible for all resulting Liabilities, including paying such employee or
reimbursing MatCo or AgCo, respectively, for the full amount of any Severance
payable under any applicable Law or Labor Agreement to any such employee who
becomes a Non-Consenting Employee.

Section 1.08 Annual Cash Incentives (DuPont STIP; Dow PA).

(a) Annual cash incentive compensation earned or accrued by a Heritage Dow
Employee for the fiscal year 2018 shall have been paid by Heritage Dow to such
Heritage Dow Employee pursuant to the terms and conditions of the applicable
Heritage Dow cash incentive compensation plan or policy. Annual cash incentive
compensation earned or accrued by a Heritage DuPont Employee for the fiscal year
2018 shall have been paid by Heritage DuPont to such Heritage DuPont Employee
pursuant to the terms and conditions of the applicable Heritage DuPont cash
incentive compensation plan or policy.

(b) Annual cash incentive compensation earned or accrued by any Heritage Dow
AgCo Employee or Heritage Dow SpecCo Employee for the fiscal year 2019 shall be
paid by a member of the AgCo Group or SpecCo Group, as applicable, in 2020,
pursuant to the terms and conditions of the applicable AgCo or SpecCo cash
incentive compensation plan or policy in place on December 31, 2019. Annual cash
incentive compensation earned or accrued by any Heritage DuPont MatCo Employee
for the fiscal year 2019 shall be paid by a member of the MatCo Group, as
applicable, in 2020, pursuant to the terms and conditions of the applicable
MatCo cash incentive compensation plan or policy in effect on December 31, 2019.

 

14



--------------------------------------------------------------------------------

Section 1.09 Equity Awards. Except as set forth on Schedule 1.09 to this
Agreement:

(a) Shareholder Method Other Awards. Each Shareholder Method Other Award shall
be converted into a MatCo Equity Award, AgCo Equity Award and SpecCo Equity
Award (including a ratable portion of any accumulated dividend equivalents) in
accordance with the provisions of this Section 1.09(a).

(i) Effective as of the MatCo Distribution Date, each Shareholder Method Other
Award shall be adjusted by MatCo awarding its holder a MatCo Equity Award
covering a number of shares of MatCo Common Stock, rounded up to the nearest
number of whole shares, equal to the product of the number of shares subject to
the Shareholder Method Other Award multiplied by the MatCo Distribution Ratio.

(ii) Effective as of the AgCo Distribution Date, each Shareholder Method Other
Award shall be adjusted by AgCo awarding its holder an AgCo Equity Award
covering a number of shares of AgCo Common Stock, rounded up to the nearest
number of whole shares, equal to the product of the number of shares subject to
the Shareholder Method Other Award multiplied by the AgCo Distribution Ratio.

(b) Employer Method Other Awards. With respect to each Employer Method Other
Award (including a ratable portion of any accumulated dividend equivalents):

(i) In the case of an Employer Method Other Award held by or in respect of a
Person who upon the MatCo Distribution is employed by a member of the MatCo
Group or a former employee whose last employment with DowDuPont and its
Affiliates was with a member of the MatCo Group (or a holder in respect of such
a Person), the DowDuPont Equity Award shall be converted as of the MatCo
Distribution Date into a MatCo Equity Award issued by MatCo covering a number of
shares of MatCo Common Stock, rounded up to the nearest number of whole shares,
equal to the product of the number of shares subject to the DowDuPont Equity
Award multiplied by the MatCo Conversion Ratio.

(ii) In the case of an Employer Method Other Award held by (or in respect of)
any other Person, then:

(A) the Employer Method Other Award shall be converted, as of the MatCo
Distribution Date, into an adjusted DowDuPont Equity Award (the “Interim Award”)
covering a number of shares of DowDuPont Common Stock, rounded up to the nearest
number of whole shares, equal to the product of the number of shares subject to
the Employer Method Other Award multiplied by the SpecCo Initial Conversion
Ratio; and

(B) in the case of an Interim Award held by (I) except as provided in
Section 1.09(b)(ii)(B)(III), a Person who upon the AgCo Distribution is employed
by a member of the AgCo Group, the Interim Award shall be converted as of the
AgCo Distribution Date into an AgCo Equity Award issued by AgCo covering a
number of shares of AgCo Common Stock, rounded up to the nearest number of whole
shares, equal to the product of the number of shares of DowDuPont Common Stock

 

15



--------------------------------------------------------------------------------

subject to the Interim Award multiplied by the AgCo Conversion Ratio;
(II) except as provided in Section 1.09(b)(ii)(B)(III), in the case of an
Interim Award held by a Person who upon the AgCo Distribution is employed by a
member of the SpecCo Group, the Interim Award shall be converted as of the AgCo
Distribution Date into a further adjusted SpecCo Equity Award covering a number
of shares of DowDuPont Common Stock, rounded up to the nearest number of whole
shares, equal to the product of the number of shares of DowDuPont Common Stock
subject to the Interim Award multiplied by the SpecCo Subsequent Conversion
Ratio, or (III) a Person who as of the AgCo Distribution Date is either a Person
with no identified future role with the AgCo Group or SpecCo Group or a former
employee whose last employment with DowDuPont and its Affiliates was with a
member of the AgCo Group or the SpecCo Group (or a holder in respect of such a
Person), the Interim Award shall be adjusted by AgCo awarding its holder an
additional AgCo Equity Award covering a number of shares of AgCo Common Stock,
rounded up to the nearest number of whole shares, equal to the product of the
number of shares subject to the Interim Award multiplied by the AgCo
Distribution Ratio.

(c) Stock Options.

(i) Each DowDuPont Option that is a Shareholder Method Award shall be converted
into a MatCo Option issued by MatCo as of the MatCo Distribution Date, an AgCo
Option issued by AgCo as of the AgCo Distribution Date and an adjusted DowDuPont
Option as of the MatCo Distribution Date and/or the AgCo Distribution Date, as
applicable, all in accordance with the following provisions of this
Section 1.09(c)(i).

(A) Effective as of the MatCo Distribution Date, the DowDuPont Option shall be
converted into (I) a MatCo Option covering a number of shares of MatCo Common
Stock, rounded down to the nearest whole share, equal to the number of shares of
DowDuPont Common Stock subject to the DowDuPont Option immediately before the
MatCo Distribution Date multiplied by the MatCo Distribution Ratio and (II) an
adjusted DowDuPont Option that continues to cover the same number of shares of
DowDuPont Common Stock subject to the DowDuPont Option immediately before the
MatCo Distribution Date. The per-share exercise price of the MatCo Option shall
equal the product, rounded up to the nearest penny, of the Pre-Distribution
Option Price multiplied by a fraction, the numerator of which is the Post-MatCo
(MatCo) Share Price and the denominator of which is the Pre-MatCo (SpecCo) Share
Price. The per-share exercise price of the adjusted DowDuPont Option (the
“Adjusted Option Price”) shall equal the product, rounded up to the nearest
penny, of the Pre-Distribution Option Price multiplied by a fraction, the
numerator of which is the Post-MatCo (SpecCo) Share Price and the denominator of
which is the Pre-MatCo (SpecCo) Share Price.

(B) Effective as of the AgCo Distribution Date, the DowDuPont Option (as
adjusted pursuant to the preceding paragraph (A), if applicable) shall be
converted into (I) an AgCo Option covering a number of shares of AgCo Common
Stock, rounded down to the nearest whole share, equal to the number of shares of
DowDuPont Common Stock subject to the adjusted DowDuPont Option immediately
before the AgCo Distribution Date multiplied by the AgCo Distribution Ratio and
(II) an

 

16



--------------------------------------------------------------------------------

adjusted DowDuPont Option that continues to cover the same number of shares of
DowDuPont Common Stock subject to the DowDuPont Option immediately before the
AgCo Distribution Date. The per-share exercise price of the AgCo Option shall
equal the product, rounded up to the nearest penny, of the Adjusted Option Price
multiplied by a fraction, the numerator of which is the Post-AgCo (AgCo) Share
Price and the denominator of which is the Pre-AgCo (SpecCo) Share Price. The
per-share exercise price of the adjusted DowDuPont Option shall equal the
product, rounded up to the nearest penny, of the Adjusted Option Price
multiplied by a fraction, the numerator of which is the Post-AgCo (SpecCo) Share
Price and the denominator of which is the Pre-AgCo (SpecCo) Share Price.

(ii) With respect to any DowDuPont Option that is an Employer Method Award:

(A) In the case of a DowDuPont Option held by (or in respect of) a Person who
upon the MatCo Distribution is employed by a member of the MatCo Group or a
former employee whose last employment with DowDuPont and its Affiliates was with
a member of the MatCo Group, the DowDuPont Option shall be converted as of the
MatCo Distribution Date into a MatCo Option issued by MatCo covering a number of
shares of MatCo Common Stock, rounded down to the nearest number of whole
shares, equal to the product of the number of shares subject to the DowDuPont
Option multiplied by the MatCo Conversion Ratio with a per-share exercise price,
rounded up to the nearest penny, equal to the Pre-Distribution Option Price
divided by the MatCo Conversion Ratio.

(B) In the case of a DowDuPont Option that is an Employer Method Award held by
(or in respect of) any other Person:

(I) the DowDuPont Option shall be converted, as of the MatCo Distribution Date,
into an adjusted DowDuPont Option (the “Interim Option”) covering a number of
shares of DowDuPont Common Stock, rounded down to the nearest number of whole
shares, equal to the product of the number of shares subject to the DowDuPont
Option multiplied by the SpecCo Initial Conversion Ratio with a per-share
exercise price, rounded up to the nearest penny, equal to the Pre-Distribution
Option Price divided by the SpecCo Initial Conversion Ratio (the “Interim
Exercise Price”); and

(II) in the case of an Interim Option held by (x) except as provided in
Section 1.09(c)(ii)(B)(II)(z), a Person who upon the AgCo Distribution is
employed by a member of the AgCo Group, the Interim Option shall be converted as
of the AgCo Distribution Date into an AgCo Option covering a number of shares of
AgCo Common Stock, rounded down to the nearest number of whole shares, equal to
the product of the number of shares of DowDuPont Common Stock subject to the
Interim Option multiplied by the AgCo Conversion Ratio with a per-share exercise
price, rounded up to the nearest penny, equal to the Interim Exercise Price
divided by the AgCo Conversion Ratio, (y) except as provided in
Section 1.09(c)(ii)(B)(II)(z), a Person who upon the

 

17



--------------------------------------------------------------------------------

AgCo Distribution is employed by a member of the SpecCo Group, the Interim
Option shall be converted as of the AgCo Distribution Date into a further
adjusted SpecCo Equity Award covering a number of shares of DowDuPont Common
Stock, rounded down to the nearest number of whole shares, equal to the product
of the number of shares of DowDuPont Common Stock subject to the Interim Option
multiplied by the SpecCo Subsequent Conversion Ratio with a per-share exercise
price, rounded up to the nearest penny, equal to the Interim Exercise Price
divided by the SpecCo Subsequent Conversion Ratio, and (z) a Person who as of
the AgCo Distribution Date is either a Person with no identified future role
with the AgCo Group or SpecCo Group or a former employee whose last employment
with DowDuPont and its Affiliates was with a member of the AgCo Group or the
SpecCo Group (or a holder in respect of such a Person), the Interim Option shall
be converted as of the AgCo Distribution Date into (i) an AgCo Option covering a
number of shares of AgCo Common Stock, rounded down to the nearest number of
whole shares, equal to the number of shares of DowDuPont Common Stock subject to
the Interim Option immediately before the AgCo Distribution Date multiplied by
the AgCo Distribution Ratio, with the per-share exercise price of the AgCo
Option equal to the product, rounded up to the nearest penny, of the Interim
Exercise Price multiplied by a fraction, the numerator of which is the Post-AgCo
(AgCo) Share Price and the denominator of which is the Pre-AgCo (SpecCo) Share
Price, and (ii) a further adjusted DowDuPont Option that continues to cover the
same number of shares of DowDuPont Common Stock subject to the DowDuPont Option
immediately before the AgCo Distribution Date, with the per-share exercise price
of the adjusted DowDuPont Option equal to the product, rounded up to the nearest
penny, of the Interim Exercise Price multiplied by a fraction, the numerator of
which is the Post-AgCo (SpecCo) Share Price and the denominator of which is the
Pre-AgCo (SpecCo) Share Price.

(d) Award Terms; Vesting; Treatment of Service. Except as otherwise provided in
this Section 1.09, the terms and conditions applicable to MatCo Equity Awards
and AgCo Equity Awards shall be substantially identical to the terms and
conditions applicable to the underlying DowDuPont Equity Award (as set forth in
the applicable plan, award agreement or in any otherwise applicable agreement
with DowDuPont or its Affiliates). All MatCo Equity Awards and AgCo Equity
Awards shall become vested upon the date the underlying DowDuPont Equity Award
would have otherwise vested in accordance with the existing vesting schedule.
For purposes of determining continued vesting in MatCo Equity Awards, AgCo
Equity Awards and DowDuPont Equity Awards, continued service by the holder to
the MatCo Group, AgCo Group or SpecCo Group, as the case may be, shall be
treated as continuous service with MatCo, AgCo and SpecCo, respectively.

(e) Certain Additional Considerations. Notwithstanding anything to the contrary
in this Section 1.09:

(i) To the extent the Board determines before the MatCo Distribution Date that
the treatment of an award as a Shareholder Method Award is not practicable due
to applicable Laws or the potential imposition of adverse Taxes or penalties,
such awards shall be treated as Employer Method Awards.

 

18



--------------------------------------------------------------------------------

(ii) The Parties shall cooperate in good faith, in respect of jurisdictions
outside the United States, to treat Shareholder Method Awards as Employer Method
Awards where Tax or regulatory considerations render the treatment of
Shareholder Method Awards unduly burdensome to the holder thereof.

(iii) All of the adjustments described in this Section 1.09 shall be effected in
accordance with Sections 409A and 424 of the Code.

(iv) The Parties hereby acknowledge that the provisions of this Section 1.09 are
intended to achieve certain Tax, legal and accounting objectives and, in the
event such objectives are not achieved, the Parties agree to negotiate in good
faith regarding such other actions that may be necessary or appropriate to
achieve such objectives.

(f) Equity Plan Adoption; Registration Statement.

(i) Effective as of the MatCo Distribution Date, MatCo shall adopt an equity
incentive plan (the “MatCo Stock Plan”), which shall permit the issuance of
MatCo Equity Awards as described in this Section 1.09. The MatCo Stock Plan
shall be approved before the Effective Time by DowDuPont as MatCo’s sole
stockholder.

(ii) Effective as of the AgCo Distribution Date, AgCo shall adopt an equity
incentive plan (the “AgCo Stock Plan”), which shall permit the issuance of AgCo
Equity Awards as described in this Section 1.09. The AgCo Stock Plan shall be
approved before the AgCo Distribution Date by DowDuPont as AgCo’s sole
stockholder.

(iii) The Parties shall use commercially reasonable efforts to maintain
effective registration statements with the Securities and Exchange Commission
with respect to the MatCo Equity Awards, AgCo Equity Awards and SpecCo Equity
Awards described in this Section 1.09, to the extent any such registration
statement is required by applicable Law.

(g) Settlement, Delivery; Tax Reporting and Withholding.

(i) From and after the applicable Distribution Date, MatCo shall have sole
responsibility for the settlement of and/or delivery of shares of MatCo Common
Stock pursuant to MatCo Equity Awards to any holder of such award and shall be
solely entitled to any exercise price payable in respect of MatCo Options, AgCo
shall have sole responsibility for the settlement of and/or delivery of shares
of AgCo Common Stock pursuant to AgCo Equity Awards to any holder of such award
and shall be solely entitled to any exercise price payable in respect of AgCo
Options and SpecCo shall have sole responsibility for the settlement of and/or
delivery of shares of DowDuPont Common Stock pursuant to SpecCo Equity Awards to
any holder of such award and shall be solely entitled to any exercise price
payable in respect of SpecCo Options, and except as otherwise provided in this
Section 1.09(g) each entity shall do so without compensation from any other such
entity.

 

19



--------------------------------------------------------------------------------

(ii) Upon the vesting, payment or settlement, as applicable, of MatCo Equity
Awards, AgCo Equity Awards and SpecCo Equity Awards (in each case including with
respect to dividends and dividend equivalents), MatCo, AgCo or SpecCo,
respectively, shall be solely entitled to a Tax deduction in respect of, and
shall be solely responsible for ensuring the satisfaction of all applicable Tax
withholding requirements on behalf of, each holder thereof who is or, upon their
last employment termination, was employed by a member of the MatCo Group, AgCo
Group or SpecCo Group, respectively (or who holds the award in respect of any
such individual), and for ensuring the collection and remittance of applicable
employee withholding Taxes to the applicable Governmental Entity. To the extent
shares of MatCo Common Stock, AgCo Common Stock or DowDuPont Common Stock are
withheld and/or delivered to satisfy Tax withholding obligations in respect of
the vesting, payment or settlement of MatCo Equity Awards, AgCo Equity Awards or
SpecCo Equity Awards, respectively, to the extent the issuer is not responsible
pursuant to this clause (ii) for satisfying the applicable Tax withholding and
remittance requirements, the issuer shall remit to the responsible Party cash in
an amount sufficient to satisfy such requirements.

(iii) Each of the Parties shall establish an appropriate administration system
in order to handle in an orderly manner exercises of MatCo Options, AgCo Options
and SpecCo Options and the settlement of other DowDuPont Equity Awards, MatCo
Equity Awards, AgCo Equity Awards and SpecCo Equity Awards and to effect the Tax
benefits and obligations contemplated by this subsection (g). Each of the
Parties shall work together to unify and consolidate all indicative data and
payroll and employment information on regular timetables and make certain that
each applicable entity’s data and records in respect of such awards are correct
and updated on a timely basis. The foregoing shall include employment status and
information required for Tax withholding/remittance, compliance with trading
windows and compliance with the requirements of applicable Laws.

Section 1.10 Pension/OPEB/Welfare Benefit Claims.

(a) U.S. Pension Plans. There shall be no Transfer of Assets or Liabilities
(including without limitation with respect to Actions) between, or otherwise
among the Parties in respect of, any Benefit Plan maintained by any of them or
their respective Affiliates that is a U.S. defined benefit pension plan intended
to satisfy the requirements of Section 401(a) of the Code. Without limiting the
foregoing, AgCo or a member of its Group shall maintain all Liability under or
otherwise in respect of the DuPont Pension and Retirement Plan, including any
Actions in respect thereof.

(b) Non-U.S. Pension Plans.

(i) Except to the extent required by applicable Law or as otherwise provided in
subsection (b)(ii), below, there shall be no Transfer of Assets or Liabilities
(including without limitation with respect to Actions) between, or otherwise
among the Parties in respect of, any Benefit Plan maintained by any of them or
their respective Affiliates that is a non-U.S. defined benefit pension plan. For
the avoidance of doubt, Schedule 1.10(b)(i) to this Agreement identifies those
arrangements where there shall be a Transfer of Assets or Liabilities or both as
required by applicable Law, and any arrangement not identified on such Schedule
shall be deemed for purposes of this Agreement to be one for which such a
Transfer of Assets or Liabilities is not required by applicable Law.

 

20



--------------------------------------------------------------------------------

(ii) To the extent provided in Schedule 1.10(b)(ii) to this Agreement, the
Parties shall cause the Transfer of Assets or Liabilities between, or otherwise
among them in respect of, any Benefit Plan maintained by any of them or their
respective Affiliates that are non-U.S. defined benefit pension plans, although
such Transfer of Assets or Liabilities is not otherwise required by applicable
Law.

(c) OPEB.

(i) Except to the extent required by applicable Law or as otherwise provided in
subsection (c)(ii) or (c)(iii), below, there shall be no Transfer of Assets or
Liabilities (including without limitation with respect to Actions) between, or
otherwise among the Parties in respect of, any OPEB Plan. For the avoidance of
doubt, Schedule 1.10(c)(i) to this Agreement identifies those OPEB Plans where
there shall be a Transfer of Assets or Liabilities or both as required by
applicable Law, and any OPEB Plan not identified on such Schedule shall be
deemed for purposes of this Agreement to be one for which such a Transfer of
Assets or Liabilities is not required by applicable Law.

(ii) The Benefit Plans identified on Schedule 1.10(c)(ii) to this Agreement
shall be Assumed as indicated therein.

(iii) Notwithstanding anything to the contrary in Sections 1.03, 1.04 or 1.10,
SpecCo shall Assume (or cause a member of its Group to Assume) Liabilities
related to the E.I. DuPont de Nemours and Company Long Term Care Insurance Plan,
which shall not be considered a Benefit for purposes of Section 1.03 or a
Benefit Plan for purposes of Section 1.04.

(d) Welfare Benefit Claims. Notwithstanding anything to the contrary in this
Agreement and except as set forth on Schedule 1.10(d) to this Agreement,
(i) MatCo shall remain responsible for any claims under any Heritage Dow Benefit
Plans that are welfare benefits plans (the “Heritage Dow Group Welfare Plans”)
that were incurred prior to the MatCo Distribution Date with respect to each
Heritage Dow AgCo Employee and Heritage Dow SpecCo Employee; (ii) AgCo shall
remain responsible for any claims under any Heritage DuPont Benefit Plans that
are welfare benefits plans (the “Heritage DuPont Group Welfare Plans”) that were
incurred prior to the MatCo Distribution Date (or, as between AgCo and SpecCo,
the AgCo Distribution Date) with respect to each Heritage DuPont MatCo Employee
who is employed by AgCo or a member of the AgCo Group immediately prior to the
Internal Reorganization or any Heritage DuPont SpecCo Assigned Employee; and
(iii) SpecCo shall remain responsible for any claims under any Heritage DuPont
Group Welfare Plan that were incurred prior to the MatCo Distribution Date (or,
as between AgCo and SpecCo, the AgCo Distribution Date) with respect to each
Heritage DuPont MatCo Employee who is employed by SpecCo or a member of the
SpecCo Group immediately prior to the Internal Reorganization or any Heritage
DuPont AgCo Assigned Employee; provided, however, that clauses (i) through (iii)
shall not apply to any long-term disability coverage for any employee who
incurred a short-term disability event but was not an LTD Employee prior to the
applicable Distribution Date. Except in the event of any claim for

 

21



--------------------------------------------------------------------------------

workers’ compensation benefits for purposes of Section 2.08, any claims shall be
deemed to be incurred pursuant to the terms and conditions of the Heritage Dow
Group Welfare Plan or the Heritage DuPont Group Welfare Plan, as the case may
be, provided that the Parties shall use their best efforts to ensure that there
is no failure to cover any claim that otherwise would have been covered under a
Heritage Company Benefit Plan but for the provisions of this Agreement.

Section 1.11 Labor Matters. Notwithstanding anything to the contrary in this
Agreement, subject to Section 2.02, as of the MatCo Distribution Date: (a) MatCo
shall honor, or cause the applicable members of the MatCo Group to honor, in
accordance with their terms, each of the MatCo Labor Agreements; (b) AgCo shall
honor, or cause the applicable members of the AgCo Group to honor, in accordance
with their terms, each of the AgCo Labor Agreements; and (c) SpecCo shall honor,
or cause the applicable members of the SpecCo Group to honor, in accordance with
their terms, each of the SpecCo Labor Agreements. Prior to the date hereof, each
Party shall have complied, or shall have caused the applicable member of its
Group to comply, and prior to each Distribution Date, each Party shall comply,
or shall have caused the applicable member of its Group to comply, with any
obligations it has under applicable Laws and applicable Labor Agreements to
inform and/or consult with any Employee Representative Body or group of
employees in connection with this Agreement, the arrangements proposed in this
Agreement, the Internal Reorganization and/or the Distributions. Each of the
other Parties and members of their respective Groups who will employ the
employees represented by an Employee Representative Body after the Internal
Reorganization and/or the Distributions shall have reasonably cooperated (for
such information or consultation obligations required to be completed on or
prior to the date hereof), and shall reasonably cooperate (for such information
or consultation obligations required to be completed after the date hereof),
with such Party or member of its Group in order to comply with such obligations,
including by providing all documents and information necessary to complete such
information and/or consultation requirements.

Section 1.12 Expatriate Assignments.

(a) Allocation of Liabilities for Concluded Expatriate Assignments. Except to
the extent otherwise required by applicable Law, and notwithstanding anything to
the contrary in Section 1.16: (i) MatCo shall, or shall cause the applicable
member of the MatCo Group to, retain (1) all Liabilities (including obligations,
if any, to administer, or provide post-repatriation benefits or services under,
Heritage Dow’s expatriate programs) arising from or relating to each Heritage
Dow Employee whose expatriate assignment ended prior to the MatCo Distribution
Date (without regard to which Heritage Company, Party or Group member initiated
such expatriate assignment), and (2) all rights to receive any repayment or
reimbursement (including repayment or reimbursement of any trailing tax
reconciliation or tax equalization by the applicable Impacted Employee) from
such Heritage Dow Employee; (ii) AgCo shall, or shall cause the applicable
member of the AgCo Group to, retain (1) all Liabilities (including obligations,
if any, to administer, or provide post-repatriation benefits or services under,
Heritage DuPont’s expatriate programs) arising from or relating to each Heritage
DuPont Employee who is employed by AgCo or a member of the AgCo Group as of
immediately prior to the MatCo Distribution Date (or, as between AgCo and
SpecCo, the AgCo Distribution Date) and whose expatriate assignment ended prior
to such Distribution Date (without regard to which Heritage Company, Party or
Group member initiated such expatriate assignment), and (2) all rights to

 

22



--------------------------------------------------------------------------------

receive any repayment or reimbursement (including repayment or reimbursement of
any trailing tax reconciliation or tax equalization by the applicable Impacted
Employee) from such Heritage DuPont Employee; and (iii) SpecCo shall, or shall
cause the applicable member of the SpecCo Group to, retain (1) all Liabilities
(including obligations, if any, to administer, or provide post-repatriation
benefits or services under, Heritage DuPont’s expatriate programs) arising from
or relating to each Heritage DuPont Employee who is employed by SpecCo or a
member of the SpecCo Group as of immediately prior to the MatCo Distribution
Date (or, as between AgCo and SpecCo, the AgCo Distribution Date) and whose
expatriate assignment ended prior to such Distribution Date (without regard to
which Heritage Company, Party or Group member initiated such expatriate
assignment), and (2) all rights to receive any repayment or reimbursement
(including repayment or reimbursement of any trailing tax reconciliation or tax
equalization by the applicable Impacted Employee) from such Heritage DuPont
Employee.

(b) Allocation of Liabilities for Ongoing Expatriate Assignments. Except to the
extent otherwise required by applicable Law, and, for the avoidance of doubt,
pursuant to Section 1.16: (i) MatCo shall, or shall cause the applicable member
of the MatCo Group to, Assume all (1) Liabilities (including obligations, if
any, to provide post-repatriation benefits or services under Heritage DuPont’s
expatriate programs, provided that, for the avoidance of doubt, except as
otherwise required by applicable Law or applicable Labor Agreement, there shall
be no obligation to continue such benefits or services) arising from or relating
to each Heritage DuPont MatCo Employee whose expatriate assignment began prior
to the MatCo Distribution Date and which expatriate assignment is still in
progress on the MatCo Distribution Date (without regard to which Heritage
Company, Party or Group member initiated such expatriate assignment); and
(2) rights to receive any repayment or reimbursement (including repayment or
reimbursement of any trailing tax reconciliation or tax equalization by the
applicable Impacted Employee) from such Heritage DuPont MatCo Employee;
(ii) AgCo shall, or shall cause the applicable member of the AgCo Group to,
Assume all (1) Liabilities (including obligations, if any, to provide
post-repatriation benefits or services under Heritage Dow’s or Heritage DuPont’s
expatriate programs, as applicable, provided that, for the avoidance of doubt,
except as otherwise required by applicable Law or applicable Labor Agreement,
there shall be no obligation to continue such benefits or services) arising from
or relating to each Heritage Dow AgCo Employee and Heritage DuPont AgCo Assigned
Employee whose expatriate assignment began prior to the MatCo Distribution Date
or AgCo Distribution Date, respectively, and which expatriate assignment is
still in progress on such Distribution Date (without regard to which Heritage
Company, Party or Group member initiated such expatriate assignment); and
(2) rights to receive any repayment or reimbursement (including repayment or
reimbursement of any trailing tax reconciliation or tax equalization by the
applicable Impacted Employee) from such Heritage Dow AgCo Employee or Heritage
DuPont AgCo Assigned Employee, respectively; and (iii) SpecCo shall, or shall
cause the applicable member of the SpecCo Group to, Assume all (1) Liabilities
(including obligations, if any, to provide post-repatriation benefits or
services under Heritage Dow’s or Heritage DuPont’s expatriate programs, as
applicable, provided that, for the avoidance of doubt, except as otherwise
required by applicable Law or applicable Labor Agreement, there shall be no
obligation to continue such benefits or services) arising from or relating to
each Heritage Dow SpecCo Employee and Heritage DuPont SpecCo Assigned Employee
whose expatriate assignment began prior to the MatCo Distribution Date or AgCo
Distribution Date, respectively, and which expatriate assignment is still in
progress on such Distribution Date (without regard to which Heritage Company,
Party or Group member initiated such expatriate assignment); and (2) rights to
receive any repayment or reimbursement (including repayment or reimbursement of
any trailing tax reconciliation or tax equalization by the applicable Impacted
Employee) from such Heritage Dow SpecCo Employee or Heritage DuPont SpecCo
Assigned Employee, respectively.

 

23



--------------------------------------------------------------------------------

Section 1.13 In-Country and International Relocations.

(a) Benefits for Impacted Employee Relocations. Except as set forth on Schedule
1.13(a) to this Agreement or to the extent otherwise required by applicable Law
or applicable Labor Agreement, and notwithstanding anything to the contrary in
Section 1.16: (i) MatCo shall, or shall cause the applicable member of the MatCo
Group to, administer and provide benefits or services, pursuant to the
applicable Heritage Dow in-country or international relocation program, to any
Heritage Dow AgCo Employee or any Heritage Dow SpecCo Employee whose relocation
was initiated prior to the MatCo Distribution Date and which relocation is still
in progress on the MatCo Distribution Date (without regard to which Heritage
Company, Party or Group member initiated such relocation); (ii) AgCo shall, or
shall cause the applicable member of the AgCo Group to, administer and provide
benefits or services, pursuant to the applicable Heritage DuPont in-country or
international relocation program, to any Heritage DuPont MatCo Employee who was
employed by AgCo or a member of the AgCo Group when the relocation was initiated
or any Heritage DuPont SpecCo Assigned Employee, in each case whose relocation
was initiated prior to the MatCo Distribution Date or AgCo Distribution Date,
respectively, and which relocation is still in progress on such Distribution
Date (without regard to which Heritage Company, Party or Group member initiated
such relocation); and (iii) SpecCo shall, or shall cause the applicable member
of the SpecCo Group to, administer and provide benefits or services, pursuant to
the applicable Heritage DuPont in-country or international relocation program,
to any Heritage DuPont MatCo Employee who was employed by SpecCo or a member of
the SpecCo Group when the relocation was initiated or any Heritage DuPont AgCo
Assigned Employee, in each case whose relocation was initiated prior to the
MatCo Distribution Date or AgCo Distribution Date, respectively, and which
relocation is still in progress on such Distribution Date (without regard to
which Heritage Company, Party or Group member initiated such relocation).

(b) Allocation of Liabilities for Impacted Employee Relocations. Except as set
forth on Schedule 1.13(b) to this Agreement or to the extent otherwise required
by applicable Law or applicable Labor Agreement, and, for the avoidance of
doubt, pursuant to Section 1.16: (i) MatCo shall, or shall cause the applicable
member of the MatCo Group to, Assume (1) all Liabilities arising from or
relating to an in-country relocation of any Heritage DuPont MatCo Employee
initiated prior to the MatCo Distribution Date and which relocation is still in
progress on the MatCo Distribution Date (without regard to which Heritage
Company, Party or Group member initiated such in-country relocation), and
(2) all Liabilities arising from or relating to an international relocation of
any Heritage DuPont MatCo Employee initiated following August 31, 2017 and prior
to the MatCo Distribution Date and which relocation is still in progress on the
MatCo Distribution Date (without regard to which Heritage Company, Party or
Group member initiated such international relocation); (ii) AgCo shall, or shall
cause the applicable member of the AgCo Group to, Assume (1) all Liabilities
arising from or relating to an in-country relocation of any Heritage Dow AgCo
Employee or Heritage DuPont AgCo Assigned Employee initiated prior to the MatCo
Distribution Date or AgCo Distribution Date, respectively, and which relocation
is still in progress on such Distribution Date (without regard to which Heritage

 

24



--------------------------------------------------------------------------------

Company, Party or Group member initiated such in-country relocation), and
(2) all Liabilities arising from or relating to an international relocation of
any Heritage Dow AgCo Employee or Heritage DuPont AgCo Assigned Employee
initiated following August 31, 2017 and prior to the MatCo Distribution Date or
the AgCo Distribution Date, respectively, and which relocation is still in
progress on such Distribution Date (without regard to which Heritage Company,
Party or Group member initiated such international relocation); and (iii) SpecCo
shall, or shall cause the applicable member of the SpecCo Group to, Assume
(1) all Liabilities arising from or relating to an in-country relocation of any
Heritage Dow SpecCo Employee or Heritage DuPont SpecCo Assigned Employee
initiated prior to the MatCo Distribution Date or AgCo Distribution Date and
which relocation is still in progress on such Distribution Date (without regard
to which Heritage Company, Party or Group member initiated such in-country
relocation), and (2) all Liabilities arising from or relating to an
international relocation of any Heritage Dow SpecCo Employee or Heritage DuPont
SpecCo Assigned Employee initiated following August 31, 2017 and prior to the
MatCo Distribution Date or the AgCo Distribution Date, respectively, and which
relocation is still in progress on such Distribution Date (without regard to
which Heritage Company, Party or Group member initiated such international
relocation).

Section 1.14 Non-Solicitation.

(a) The Parties have invested significant time, costs and resources to select
the employees for their proper roles within their respective future workforces.
To ensure that each of the Parties receives the benefit of such investments and
retains skilled employees necessary to conduct their respective businesses, for
a period commencing on the MatCo Distribution Date and ending on the shorter of
(x) twenty-four (24) months following the AgCo Distribution Date, but no later
than twenty-six (26) months following the MatCo Distribution Date or (b) the
maximum period permitted by applicable Law in each applicable jurisdiction:

(i) Without the prior written consent of AgCo’s Chief Human Resources Officer or
SpecCo’s Chief Human Resources Officer, as applicable, MatCo shall not, and
shall cause the members of the MatCo Group not to, directly or indirectly
Solicit: (1) any employee of AgCo, the AgCo Group, SpecCo or the SpecCo Group
(excluding any Heritage DuPont MatCo Employee who is a Delayed Employment
Employee or Returning LTD Employee, subject to the terms of Section 1.02(c) and
Section 1.02(d), as applicable); (2) within ninety (90) days of the applicable
termination of employment, any former employee of AgCo, the AgCo Group, SpecCo
or the SpecCo Group who was not involuntarily terminated by the applicable Party
or Group (other than any Non-Consenting Employee covered by clause (3) of this
Section 1.14(a)(i)); or (3) any Heritage Dow Employee or Heritage DuPont
Employee who was Ring-Fenced to AgCo or SpecCo and became a Non-Consenting
Employee, as applicable;

(ii) Without the prior written consent of MatCo’s Chief Human Resources Officer
or SpecCo’s Chief Human Resources Officer, as applicable, AgCo shall not, and
shall cause the members of the AgCo Group not to, directly or indirectly,
Solicit: (1) any employee of MatCo, the MatCo Group, SpecCo or the SpecCo Group
(excluding any Heritage Dow AgCo Employee or Heritage DuPont AgCo Assigned
Employee who is a Delayed Employment Employee or Returning LTD Employee, subject
to the terms of Section 1.02(d) and Section 1.02(e), as applicable); (2) within

 

25



--------------------------------------------------------------------------------

ninety (90) days of the applicable termination of employment, any former
employee of MatCo, the MatCo Group, SpecCo or the SpecCo Group who was not
involuntarily terminated by the applicable Party or Group (other than any
Non-Consenting Employee covered by clause (3) of this Section 1.14(a)(ii)); or
(3) any Heritage Dow Employee or Heritage DuPont Employee who was Ring-Fenced to
MatCo or SpecCo and became a Non-Consenting Employee; and

(iii) Without the prior written consent of MatCo’s Chief Human Resources Officer
or AgCo’s Chief Human Resources Officer, as applicable, SpecCo shall not, and
shall cause the members of the SpecCo Group not to, directly or indirectly,
Solicit: (1) any employee of MatCo, the MatCo Group, AgCo or the AgCo Group
(excluding any Heritage Dow SpecCo Employee or Heritage DuPont SpecCo Assigned
Employee who is a Delayed Employment Employee or Returning LTD Employee, subject
to the terms of Section 1.02(d) and Section 1.02(e), as applicable); (2) within
ninety (90) days of the applicable termination of employment, any former
employee of MatCo, the MatCo Group, AgCo or the AgCo Group who was not
involuntarily terminated by the applicable Party or Group (other than any
Non-Consenting Employee covered by clause (3) of this Section 1.14(a)(iii)); or
(3) any Heritage Dow Employee or Heritage DuPont Employee who was Ring-Fenced to
MatCo or AgCo and became a Non-Consenting Employee.

Notwithstanding the foregoing, the restrictions on solicitation in this
Section 1.14 (A) shall not apply to solicitations made to the public generally
through bona fide public advertisements or job postings that are not targeted at
employees of any Party or of any member of such Party’s Group, and (B) shall not
restrict any Party or member of its Group from soliciting or hiring any
individual who provided services to such Party or member of its Group pursuant
to an Operating Services Agreement (as defined in the Separation Agreement) upon
the termination of such Operating Services Agreement.

(b) If, at the time of enforcement of this Section 1.14, a court shall hold that
the duration, scope or other restrictions stated herein are unreasonable under
circumstances then existing, the Parties agree that the maximum duration, scope
or other restrictions reasonable under such circumstances shall be substituted
for the stated duration, scope or other restrictions and that the court shall be
allowed to revise the restrictions contained herein to cover the maximum
duration, scope and other restrictions then permitted by applicable Law.

Section 1.15 Employee Records. To the extent required by applicable Law or as
reasonably required in order for the Parties to perform their obligations under
this Agreement or as provided in Schedule 1.15 to this Agreement, each Party
shall, and shall cause the applicable member of its Group to, transfer copies of
all applicable employee records, data or information, and compliance-related
training documents, with respect to each Impacted Employee to the applicable
Party or applicable member of its Group (“Employee Records”) in a manner
compliant with applicable Law and as agreed upon by the applicable members of
the applicable Groups in each Relevant Jurisdiction and, with respect to medical
records (which shall not include “protected health information” as described in
the following sentence), in accordance with the treatment of employee medical
records provided in Schedule 1.15 to this Agreement; provided, however, that no
transfer shall be necessary to the extent such employee records are

 

26



--------------------------------------------------------------------------------

already in the possession and control of the applicable member of its Group. For
the avoidance of doubt, Employee Records do not include “protected health
information” under the Health Insurance Portability and Accountability Act of
1996, as amended, or any similar state, local or foreign Law. To the extent
there are any employee records, data or information not transferred pursuant to
this Section 1.15, then the Party in control of such records, data or
information shall preserve and provide access to such records, data and
information in accordance with and subject to the terms of Section 9.1 and
Section 9.2 of the Separation Agreement.

Section 1.16 HR Liabilities.

(a) In General. Except to the extent otherwise required by applicable Law or as
otherwise provided in this Agreement: (i) MatCo shall, or shall cause a member
of the MatCo Group to, Assume all of the MatCo HR Liabilities; (ii) AgCo shall,
or shall cause a member of the AgCo Group to, Assume all of the AgCo HR
Liabilities; and (iii) SpecCo shall, or shall cause a member of the SpecCo Group
to, Assume all of the SpecCo HR Liabilities, in each case, regardless of
(v) when or where such Liabilities arose or arise; (w) whether the facts upon
which they are based occurred prior to, on, or subsequent to the Effective Time;
(x) where or against whom such Liabilities are asserted or determined;
(y) regardless of whether arising from or alleged to arise from negligence,
gross negligence, recklessness, violation of Law, fraud, or misrepresentation by
any member of the MatCo Group, AgCo Group, or SpecCo Group, as the case may be,
or any of their past or present respective directors, officers, employees,
agents, Subsidiaries, or Affiliates; and (z) which entity is named in any Action
associated with any Liability.

(b) Liabilities for Deselected Employees. Except to the extent otherwise
required by applicable Law or as otherwise provided in this Agreement,

(i) MatCo shall, or shall cause a member of the MatCo Group to, Assume all of
the HR Liabilities related to (1) each Heritage Dow MatCo Deselected Employee,
(2) each Heritage DuPont MatCo Deselected Employee who is terminated by AgCo or
SpecCo after MatCo or a member of the MatCo Group (x) deselects such Person in
violation of applicable Law or (y) deselects such Person in accordance with
applicable Law but does not provide adequate documentation and supporting
materials to AgCo or SpecCo, as the case may be, sufficient to allow such Party
to terminate and, where applicable, obtain a valid release from such Person, and
(3) each Heritage Dow AgCo Deselected Employee and Heritage Dow SpecCo
Deselected Employee whom AgCo or SpecCo, respectively, deselects in accordance
with applicable Law and in respect of whom AgCo or SpecCo, respectively,
provides MatCo with adequate documentation and supporting materials sufficient
to allow MatCo to terminate and obtain a valid release from such Person;

(ii) AgCo shall, or shall cause a member of the AgCo Group to, Assume all of the
HR Liabilities related to (1) each Heritage DuPont AgCo Deselected Employee,
(2) each Heritage Dow AgCo Deselected Employee or Heritage DuPont AgCo
Deselected Employee who is terminated by MatCo or SpecCo, respectively, after
AgCo or a member of the AgCo Group (x) deselects such Person in violation of
applicable Law or (y) deselects such Person in accordance with applicable Law
but does not provide

 

27



--------------------------------------------------------------------------------

adequate documentation and supporting materials to MatCo or SpecCo, as the case
may be, sufficient to allow such Party to terminate and, where applicable,
obtain a valid release from such Person, and (3) each Heritage DuPont MatCo
Deselected Employee and Heritage DuPont SpecCo Deselected Employee, in each case
who is employed by AgCo or a member of the AgCo Group, whom MatCo or SpecCo,
respectively, deselect in accordance with applicable Law and in respect of whom
MatCo or SpecCo, respectively, provide AgCo with adequate documentation and
supporting materials sufficient to allow AgCo to terminate and obtain a valid
release from such Person;

(iii) SpecCo shall, or shall cause a member of the SpecCo Group to, Assume all
of the HR Liabilities related to (1) each Heritage DuPont SpecCo Deselected
Employee, (2) each Heritage Dow SpecCo Deselected Employee or Heritage DuPont
SpecCo Deselected Employee who is terminated by MatCo or AgCo, respectively,
after SpecCo or a member of the SpecCo Group (x) deselects such Person in
violation of applicable Law or (y) deselects such Person in accordance with
applicable Law but does not provide adequate documentation and supporting
materials to MatCo or AgCo, as the case may be, sufficient to allow such Party
to terminate and, where applicable, obtain a valid release from such Person, and
(3) each Heritage DuPont MatCo Deselected Employee and Heritage DuPont AgCo
Deselected Employee, in each case who is employed by SpecCo or a member of the
SpecCo Group, whom MatCo or AgCo, respectively, deselect in accordance with
applicable Law and in respect of whom MatCo or AgCo, respectively, provide
SpecCo with adequate documentation and supporting materials sufficient to allow
SpecCo to terminate and obtain a valid release from such Person.

(iv) Each Party agrees to supply each other Party with documentation and
supporting materials as may reasonably be requested by such other Party with
respect to subclauses 1 and 3 of each of clauses (i) through (iii) of this
Section 1.16(b) (including any notice required pursuant to the Older Workers
Benefit Protection Act of 1990), and to preserve selection and deselection
records for any applicable statute of limitations, provide reasonable access to
each other Party and reasonably cooperate with each other Party in connection
with any claims or proceedings with respect to this Section 1.16(b); provided,
however, that each Party legally responsible for terminating any Deselected
Employee shall be responsible for delivering such materials to such Deselected
Employees.

(c) Liabilities for Non-Consenting Employees. For the avoidance of doubt, except
to the extent otherwise required by applicable Law or as otherwise provided in
this Agreement, including Section 1.07(b):

(i) MatCo shall, or shall cause a member of the MatCo Group to, Assume all of
the HR Liabilities related to any Non-Consenting Employee who is a Heritage Dow
Employee;

(ii) AgCo shall, or shall cause a member of the AgCo Group to, Assume all of the
HR Liabilities related to any Non-Consenting Employee who is a Heritage DuPont
AgCo Aligned Employee; and

 

28



--------------------------------------------------------------------------------

(iii) SpecCo shall, or shall cause a member of the SpecCo Group to, Assume all
of the HR Liabilities related to any Non-Consenting Employee who is a Heritage
DuPont SpecCo Aligned Employee or a Heritage DuPont MatCo Aligned Employee.

(d) Liabilities for Former Employees. Except to the extent otherwise required by
applicable Law or as otherwise provided in Section 1.16(b) with respect to
Deselected Employees or Section 1.16(c) with respect to Non-Consenting Employees
or this Section 1.16(d) with respect to Former Other Business Employees, any HR
Liability in respect of individuals who, as of immediately prior to the
applicable Distribution Date, are former employees of Heritage Dow or Heritage
DuPont or any of their respective predecessors or former Affiliates, shall be,
to the extent not otherwise addressed herein, (i) a MatCo HR Liability to the
extent relating to, arising out of, by reason of or otherwise in connection with
the Material Sciences Business; (ii) an AgCo HR Liability to the extent relating
to, arising out of, by reason of or otherwise in connection with the Agriculture
Business; and (iii) a SpecCo HR Liability to the extent relating to, arising out
of, by reason of or otherwise in connection with the Specialty Products
Business. With respect to the HR Liabilities pertaining to any Former Other
Business Employee, to the extent not otherwise addressed herein, the principles
of the Separation Agreement shall apply to such HR Liability.

(e) Joint and Several Liabilities. With respect to HR Liabilities that, under
applicable Law or Labor Agreement, result in joint and several liability between
two or more Parties, such HR Liabilities, to the extent not otherwise addressed
herein, shall be apportioned among the Parties based on the principles of the
Separation Agreement in respect of shared liabilities.

Section 1.17 Indemnification. Except to the extent otherwise required by
applicable Law or as otherwise provided in this Agreement:

(a) MatCo Indemnification. MatCo shall, and shall cause each member of the MatCo
Group to, indemnify, defend, and hold harmless the AgCo Indemnitees and the
SpecCo Indemnitees from and against any and all Indemnifiable Losses of the AgCo
Indemnitees and SpecCo Indemnitees, respectively, to the extent relating to,
arising out of, by reason of or otherwise in connection with any failure of
MatCo or any member of the MatCo Group to discharge any of their respective
obligations (including such obligations of MatCo that may arise prior to the
MatCo Distribution Date) under this Agreement, including failure to Assume any
HR Liability in accordance with this Agreement.

(b) AgCo Indemnification. AgCo shall, and shall cause each member of the AgCo
Group to, indemnify, defend, and hold harmless the MatCo Indemnitees and the
SpecCo Indemnitees from and against any and all Indemnifiable Losses of the
MatCo Indemnitees and SpecCo Indemnitees, respectively, to the extent relating
to, arising out of, by reason of or otherwise in connection with any failure of
AgCo or any member of the AgCo Group to discharge any of their respective
obligations (including such obligations of AgCo that may arise prior to the
MatCo Distribution Date (or, as between AgCo and SpecCo, the AgCo Distribution
Date)) under this Agreement, including failure to Assume any HR Liability in
accordance with this Agreement.

 

29



--------------------------------------------------------------------------------

(c) SpecCo Indemnification. SpecCo shall, and shall cause each member of the
SpecCo Group to, indemnify, defend, and hold harmless the MatCo Indemnitees and
the AgCo Indemnitees from and against any and all Indemnifiable Losses of the
MatCo Indemnitees and AgCo Indemnitees, respectively, to the extent relating to,
arising out of, by reason of or otherwise in connection with any failure of
SpecCo or any member of the SpecCo Group to discharge any of their respective
obligations (including such obligations of SpecCo that may arise prior to the
MatCo Distribution Date (or, as between AgCo and SpecCo, the AgCo Distribution
Date)) under this Agreement, including failure to Assume any HR Liability in
accordance with this Agreement.

(d) The following sections of the Separation Agreement shall apply mutatis
mutandis to this Agreement as if such provisions had been set out expressly in
this Agreement: 8.5 (Procedures for Third Party Claims), excluding
Section 8.5(f) thereof, 8.6 (Procedures for Direct Claims), 8.7 (Cooperation in
Defense and Settlement), 8.8 (Indemnification Payments), 8.9 (Indemnification
Obligations Net of Insurance Proceeds and Other Amounts) and 8.10 (Additional
Matters; Survival of Indemnities).

Section 1.18 Compliance with Applicable Laws. Notwithstanding any obligation set
forth in this Agreement, on and following the applicable Distribution Date, each
Party shall, and shall cause each member of its Group to, comply with all
applicable Laws with respect to the employment or termination of any Impacted
Employee. For the avoidance of doubt, if any Party or member of its Group fails
to discharge its obligations under this section, any Indemnifiable Losses
suffered by either of the other two Parties or any members of their respective
Groups arising from such failure shall be subject to indemnification pursuant to
this Section 1.18.

Section 1.19 Transition Services. Except as expressly provided otherwise in this
Agreement, the Parties agree that no member of any Group shall provide, or shall
cause to be provided, any transition services on and after the MatCo
Distribution Date (or, as between AgCo and SpecCo, the AgCo Distribution Date)
in respect of employee benefits or human resources services for any Impacted
Employees.

Section 1.20 Good-Faith Negotiations. Notwithstanding anything in this Agreement
to the contrary (including the treatment of outstanding equity awards and annual
incentive awards as described herein), the Parties agree to negotiate in good
faith regarding the need for any treatment different from that provided herein.

Section 1.21 Third Party Beneficiaries. Notwithstanding anything contained in
the Agreement to the contrary, no provision of this Agreement is intended to, or
does, require any Party to keep any Person employed for any period of time or
constitute the establishment or adoption of, or amendment to, any Benefit Plan.
This Agreement is solely for the benefit of, and is only enforceable by, the
Parties and their permitted successors and assigns and should not be deemed to
confer upon third parties any remedy, benefit, claim, liability, reimbursement,
claim of Action or other right of any nature whatsoever, including any rights of
employment for any specified period, in excess of those existing without
reference to this Agreement.

Section 1.22 Effective Time. This Agreement shall be effective as of the
Effective Time and shall cease to be of any force or effect if the Separation
Agreement is terminated.

 

30



--------------------------------------------------------------------------------

ARTICLE II

UNITED STATES

The provisions of this Article II apply only in respect of matters that arise in
respect of the employment of individuals within the United States or the
termination thereof.

Section 2.01 Payment of U.S. Grandfathered Vacation Benefits. Notwithstanding
anything to the contrary in this Section 2.01, except to the extent otherwise
required by an applicable Law or applicable Labor Agreement, as soon as
administratively practicable following the MatCo Distribution Date (and no later
than the earlier of the dates required by applicable Law or Labor Agreement, in
each case, to the extent applicable): (i) AgCo shall pay out to each Heritage
DuPont MatCo Employee in the U.S. all earned but unused vacation benefits
remaining in the employee’s 2014 Bank (as defined in the DuPont Vacation Plan),
based on the employee’s hourly rate of pay or average hourly earnings as of
December 31, 2014; and (ii) MatCo shall pay out to each Heritage Dow AgCo
Employee and Heritage Dow SpecCo Employee in the U.S. all earned but unused
service vacation benefits under the Dow Corning Service Vacation policy (the
vacation benefits described in this Section 2.01, “U.S. Grandfathered Time”).

Section 2.02 Special Provisions Applicable to U.S. Unions and U.S. Union
Contracts. As of the MatCo Distribution Date, and continuing thereafter for as
long as required by applicable Law: (i) AgCo shall recognize the labor union
that is party to the Dow Midland Labor Agreement as the sole and exclusive
bargaining representative for the classification of employees set forth in such
agreement who are Heritage Dow AgCo Employees, and shall negotiate, or shall
have negotiated, in good faith a new Labor Agreement with such labor union, and
shall honor such new Labor Agreement; and (ii) SpecCo shall recognize the labor
union that is party to the Dow Midland Labor Agreement as the sole and exclusive
bargaining representative for the classification of employees set forth in such
agreement who are Heritage Dow SpecCo Employees, and shall negotiate, or shall
have negotiated, in good faith a new Labor Agreement with such labor union, and
shall honor such new Labor Agreement. To the extent a new Labor Agreement has
not been reached prior to the MatCo Distribution Date between either AgCo or
SpecCo and the labor union party to the Dow Midland Labor Agreement, each of
AgCo and SpecCo reserves the right to set initial terms and conditions of
employment for the Heritage Dow AgCo Employees and the Heritage Dow SpecCo
Employees covered by such agreement, respectively, subject to applicable Law and
Section 1.03.

Section 2.03 RESERVED.

Section 2.04 U.S. Tax-Qualified Defined Contribution Plans.

(a) Heritage Dow U.S. Savings Plans.

(i) Except as otherwise provided in Section 2.04(a)(ii), effective as of the
MatCo Distribution Date, contributions under The Dow Chemical Company Employees’
Savings Plan (the “Heritage Dow U.S. Savings Plan”), in respect of the Heritage
Dow AgCo Employees and the Heritage Dow SpecCo Employees, in each case, who
participated in the Heritage Dow U.S. Savings Plan (each, a “Heritage Dow U.S.

 

31



--------------------------------------------------------------------------------

Savings Plan Participant” and, collectively, the “Heritage Dow U.S. Savings Plan
Participants”), shall cease. AgCo and SpecCo shall each designate a defined
contribution retirement plan (with respect to the defined contribution
retirement plan designated by AgCo, the “AgCo U.S. Savings Plan” and with
respect to the defined contribution retirement plan designated by SpecCo, the
“SpecCo U.S. Savings Plan”) for the benefit of Heritage Dow U.S. Savings Plan
Participants who are Heritage Dow AgCo Employees or Heritage Dow SpecCo
Employees, respectively.

(ii) Notwithstanding Section 2.04(a)(i), effective as of the MatCo Distribution
Date, a member of the SpecCo Group shall become the sponsor of the Multibase,
Inc. 401(k) Profit Sharing Plan.

(b) Heritage DuPont U.S. Savings Plans.

(i) Effective as of the MatCo Distribution Date, contributions under DuPont
Retirement Savings Plan (the “Heritage DuPont U.S. Savings Plan”), in respect of
Heritage DuPont MatCo Employees who participated in the Heritage DuPont U.S.
Savings Plan (each, a “Heritage DuPont U.S. Savings Plan Participant” and,
collectively, the “Heritage DuPont U.S. Savings Plan Participants”), shall
cease. MatCo shall designate a defined contribution retirement plan (the “MatCo
U.S. Savings Plan”) for the benefit of the Heritage DuPont U.S. Savings Plan
Participants.

(ii) Effective as of the AgCo Distribution Date, contributions under the
Heritage DuPont U.S. Savings Plan in respect of Heritage DuPont SpecCo Employees
who are Heritage DuPont U.S. Savings Plan Participants shall cease. AgCo and
SpecCo agree to cooperate in good faith to cause a trustee-to-trustee Transfer
of all Assets and Liabilities (including plan loans in-kind) under the Heritage
DuPont U.S. Savings Plan in respect of Heritage DuPont SpecCo Assigned Employees
who are Heritage DuPont U.S. Savings Plan Participants as of the AgCo
Distribution Date to the SpecCo U.S. Savings Plan, which Transfer shall occur as
soon as practicable following the AgCo Distribution Date and shall be conducted
in accordance with Section 414(l) of the Code, Treasury Regulation
Section 1.414(l)-1 and Section 208 of the Employee Retirement Income Security
Act of 1974, as amended.

Section 2.05 U.S. Non-Retiree Welfare Benefits.

(a) Welfare Benefit Plans. (i) On or prior to the MatCo Distribution Date, MatCo
shall designate welfare benefit plans for the U.S. Heritage DuPont MatCo
Employees (the “MatCo Group U.S. Welfare Plans”); (ii) AgCo shall designate
welfare benefit plans, on or prior to the MatCo Distribution Date, for the U.S.
Heritage Dow AgCo Employees and, on or prior to the AgCo Distribution Date, for
the U.S. Heritage DuPont AgCo Assigned Employees (the “AgCo Group U.S. Welfare
Plans”); and (iii) SpecCo shall designate welfare benefit plans, on or prior to
the MatCo Distribution Date, for the U.S. Heritage Dow SpecCo Employees and, on
or prior to the AgCo Distribution Date, for the U.S. Heritage DuPont SpecCo
Assigned Employees (the “SpecCo Group U.S. Welfare Plans” and together with the
MatCo Group U.S. Welfare Plans and the AgCo Group U.S. Welfare Plans, the “Group
U.S. Welfare Plans”). Pursuant to Section 1.04, on or prior to the MatCo
Distribution Date (or, as between AgCo and

 

32



--------------------------------------------------------------------------------

SpecCo, the AgCo Distribution Date), (i) Heritage Dow shall cause each Heritage
Dow AgCo Employee and Heritage Dow SpecCo Employee to cease to participate in
and accrue benefits under all Heritage Dow Benefit Plans that are welfare
benefits plans in the United States (the “Heritage Dow Group U.S. Welfare
Plans”); (ii) AgCo shall cause each Heritage DuPont MatCo Employee who is
employed by AgCo or a member of the AgCo Group and each Heritage DuPont SpecCo
Assigned Employee to cease to participate in and accrue benefits under all
Heritage DuPont Benefit Plans that are welfare benefit plans in the United
States (the “Heritage DuPont Group U.S. Welfare Plans”); (iii) SpecCo shall
cause each Heritage DuPont MatCo Employee who is employed by SpecCo or a member
of the SpecCo Group and each Heritage DuPont AgCo Assigned Employee to cease to
participate in and accrue benefits under all Heritage DuPont Group U.S. Welfare
Plans; and (iv) each Party shall, or shall cause the applicable member of its
Group to, cause each U.S. Impacted Employee to be eligible to participate in the
applicable Group U.S. Welfare Plan pursuant to Section 1.04 immediately
following the Distribution Date.

Section 2.06 Certain Nonemployee Director Arrangements. Unless otherwise
expressly provided in this Agreement (including Section 1.09 and Section 2.07),
(a) MatCo shall Assume all responsibility for provision of compensation and
benefits (i) in respect of the period on and following the MatCo Distribution
Date in respect of individuals who are nonemployee directors of MatCo upon or
after the MatCo Distribution, (ii) in respect of any individual who was a
nonemployee director of The Dow Chemical Company on or before August 31, 2017,
and (iii) in respect of any individual set forth on Schedule 2.06(a) to this
Agreement, (b) SpecCo shall Assume all responsibility for provision of
compensation and benefits in respect of the period on and following the AgCo
Distribution Date in respect of individuals who are nonemployee directors of
SpecCo as of immediately following the AgCo Distribution, and (c) AgCo shall
Assume all responsibility for compensation and benefits otherwise provided or to
be provided to current or former nonemployee directors of SpecCo or DuPont.

Section 2.07 Non-Qualified Deferred Compensation Plans.

(a) In General. Except as provided in subsection (b), below, there shall be no
Transfer among the Parties or their Affiliates of Assets or Liabilities in
respect of nonqualified deferred compensation plans maintained by any of them or
their respective Subsidiaries.

(b) Transferred Assets/Liabilities. Effective as of the AgCo Distribution Date:

(i) AgCo or its applicable Affiliate shall assign to SpecCo, and SpecCo shall
assume from AgCo, all of AgCo’s rights and obligations under the nonqualified
deferred compensation arrangements provided in Schedule 2.07(b)(i) to this
Agreement in respect of each individual who as of the AgCo Distribution Date is
a director or employee of SpecCo (or, as applicable, a member of the SpecCo
Group) (to the extent so assigned and assumed, the “Transferred NQDC Plans”).

 

33



--------------------------------------------------------------------------------

(ii) Pursuant to and in accordance with Section 15 of the Amended and Restated
E. I. du Pont de Nemours and Company Trust Agreement between DuPont and Wells
Fargo Bank, National Association as in effect July 31, 2017 (the “Existing Rabbi
Trust”), AgCo shall establish a trust with terms substantially identical to the
Existing Rabbi Trust (“New Rabbi Trust”) and SpecCo shall direct the trustee of
the Existing Rabbi Trust to Transfer to the trustee of the New Rabbi Trust, in
kind, such portion of the “Plan Accounts” under the Existing Rabbi Trust
attributable to the Transferred NQDC Plans.

Section 2.08 Workers’ Compensation Claims. Without limiting Sections 1.17, 5.03
or 5.04, and without regard to the legal entity obligated to discharge such
liabilities under applicable Law, (a) MatCo shall be responsible for all claims
for workers’ compensation benefits which are incurred (i) at any time by
Heritage Dow MatCo Employees, (ii) prior to the MatCo Distribution Date by
Heritage Dow AgCo Employees or Heritage Dow SpecCo Employees, and (iii) on or
following the MatCo Distribution Date by Heritage DuPont MatCo Employees;
(b) AgCo shall be responsible for all claims for workers’ compensation benefits
which are incurred (i) at any time by Heritage DuPont AgCo Employees, (ii) prior
to the MatCo Distribution Date by Heritage DuPont MatCo Employees, and (iii) on
or following the MatCo Distribution Date by Heritage Dow AgCo Employees; and
(c) SpecCo shall be responsible for all claims for workers’ compensation
benefits which are incurred (i) at any time by Heritage DuPont SpecCo Employees,
and (ii) on or following the MatCo Distribution Date by Heritage Dow SpecCo
Employees. For purposes of this Section 2.08, a claim for workers’ compensation
benefits shall be deemed to be incurred when the event giving rise to the claim
occurs, and all Liabilities attributable thereto (regardless when payable) shall
be deemed to relate back to such event.

Section 2.09 Payroll and Related Taxes.

(a) Allocation of Payroll and Related Obligations. Each entity that is the
employing legal entity of any Heritage Dow Employee or Heritage DuPont Employee
during any portion of 2019 shall, in respect of the period of its employment, be
responsible in respect of such employee for all payroll obligations, Tax
withholdings, other applicable payroll deductions (including garnishments and
union dues), and Tax reporting obligations (including delivery of a Form W-2 or
similar earnings statement covering the 2019 tax year), and the applicable
employer shall separately account for any such withholdings or deductions and
apply them exclusively in satisfaction of the obligation in respect of which
they were withheld or deducted.

(b) Payment of Taxes and Filings. The Parties shall use commercially reasonable
efforts to cooperate with each other and with third-party providers to avoid the
restart of Taxes imposed under the United States Federal Insurance Contributions
Act, as amended (FICA), or the United States Federal Unemployment Tax Act, as
amended (FUTA) on or after the Distribution Date with respect to the U.S.
Impacted Employees, effectuate withholding and remittance of Taxes, required tax
reporting, correction of overpayment or underpayment of compensation prior to
the applicable Distribution Date or responding to any inquiries or audits from
any Governmental Entity with respect to employment Taxes, in each of the
foregoing cases, in a timely, efficient, and appropriate manner.

 

34



--------------------------------------------------------------------------------

ARTICLE III

CERTAIN NON-U.S. JURISDICTION MATTERS

Section 3.01 Heritage DuPont Puerto Rico Savings Plan. Effective as of the AgCo
Distribution Date, contributions under the DuPont Puerto Rico Savings and
Investment Plan (the “Heritage DuPont Puerto Rico Savings Plan”) in respect of
Heritage DuPont SpecCo Employees who are Heritage DuPont Puerto Rico Savings
Plan participants shall cease. AgCo and SpecCo agree to cooperate in good faith
to cause a trustee-to-trustee Transfer of all Assets and Liabilities (including
plan loans in-kind) under the Heritage DuPont Puerto Rico Savings Plan in
respect of Heritage DuPont SpecCo Assigned Employees who are Heritage DuPont
Puerto Rico Savings Plan participants as of the AgCo Distribution Date to the
defined contribution retirement savings plan designated by SpecCo, which
Transfer shall occur as soon as practicable following the AgCo Distribution Date
and shall be conducted in accordance with any applicable provisions of the
Internal Revenue Code of Puerto Rico, as amended, and the Employee Retirement
Income Security Act of 1974, as amended.

Section 3.02 Certain Actions. Without limiting Section 1.10(b), AgCo shall
Assume (or cause a member of its Group to Assume) Liabilities in regard to the
Action described in Schedule 3.02 to this Agreement.

ARTICLE IV

ADDITIONAL DEFINED TERMS

Section 4.01 Certain Defined Terms. Except as noted in Section 4.02, terms used
herein shall have the meanings defined below:

“Action” shall have the meaning ascribed to it in Section 1.01 of the Separation
Agreement.

“Affiliate” shall have the meaning ascribed to it in Section 1.01 of the
Separation Agreement.

“AgCo Benefit Plan” means any Benefit Plan that AgCo or any member of the AgCo
Group sponsors, maintains, or contributes to that is in place as of the
Distribution Date.

“AgCo Common Stock” shall have the meaning ascribed to it in Section 1.01 of the
Separation Agreement.

“AgCo Conversion Ratio” means a fraction, the numerator of which is the Pre-AgCo
(SpecCo) Share Price, and the denominator of which is the Post-AgCo (AgCo) Share
Price.

“AgCo Distribution Date” shall have the meaning ascribed to it in Section 1.01
of the Separation Agreement.

 

35



--------------------------------------------------------------------------------

“AgCo Distribution Impacted Employee” means any Heritage DuPont AgCo Assigned
Employee or Heritage DuPont SpecCo Assigned Employee.

“AgCo Distribution Ratio” means the number of shares of AgCo Common Stock (as
determined by the Board prior to the AgCo Distribution) to be distributed in the
AgCo Distribution for every one share of DowDuPont Common Stock.

“AgCo Equity Award” means an equity incentive award to be issued by AgCo in
accordance with Section 1.09.

“AgCo Future Benefit Plan” means any Benefit Plan that AgCo or any member of the
AgCo Group assumes, adopts, establishes, or begins sponsoring, maintaining, or
contributing to on or after the Distribution Date.

“AgCo Group” shall have the meaning ascribed to it in Section 1.01 of the
Separation Agreement.

“AgCo HR Liabilities” mean all HR Liabilities for any (a) Heritage Dow AgCo
Employee, (b) Heritage DuPont AgCo Aligned Employee, or (c) Heritage Dow AgCo
Aligned Employee other than a Heritage Dow AgCo Employee, and any HR Liability
allocated to AgCo pursuant to Section 1.16(b), Section 1.16(c) or
Section 1.16(d).

“AgCo Indemnitees” shall have the meaning ascribed to it in Section 1.01 of the
Separation Agreement.

“AgCo Labor Agreement” means any agreement with any Employee Representative Body
that pertains to any Heritage Dow AgCo Employees or Heritage DuPont AgCo
Assigned Employees, other than the Dow Midland Labor Agreement.

“AgCo Option” means each AgCo Equity Award that is a Stock Option.

“AgCo Severance Plan” means any AgCo Benefit Plan that provides Severance, as
determined as of the applicable Distribution Date.

“Agriculture Asset” shall have the meaning ascribed to it in Section 1.01 of the
Separation Agreement.

“Agriculture Business” shall have the meaning ascribed to it in Section 1.01 of
the Separation Agreement.

“Ancillary Agreement” shall have the meaning ascribed to it in Section 1.01 of
the Separation Agreement.

“Assets” shall have the meaning ascribed to it in Section 1.01 of the Separation
Agreement.

 

36



--------------------------------------------------------------------------------

“Benefit Plans” mean all compensation and benefit plans, including any welfare
plans, medical, dental, and vision plans, life insurance plans, cafeteria plans,
retirement, and other deferred compensation plans.

“Benefits” mean all benefits offered to new hires under the Benefit Plans of the
applicable Heritage Company, Party or member of the applicable Group.

“Business” means (i) with respect to AgCo, the Agriculture Business, (ii) with
respect to MatCo, the Materials Science Business or (iii) with respect to
SpecCo, the Specialty Products Business.

“Business Day” shall have the meaning ascribed to it in Section 1.01 of the
Separation Agreement.

“Code” means the Internal Revenue Code of 1986, as amended.

“Comparable Benefits” means the value of Benefits offered to new hires by the
applicable Heritage Company as of the day before the applicable Distribution
Date with such Benefits comparability assessed on an aggregate basis for all
Impacted Employees in the same country as a group and not individually for each
Impacted Employee in such country, provided that no Party or member of its Group
shall be required to replicate any specific Benefit or Benefit Plan of any
Heritage Company, and each applicable Party or any member of its Group may
compensate for any difference in the value of any Benefit by increasing or
decreasing other Benefits or compensation or both.

“Consents” shall have the meaning ascribed to it in Section 1.01 of the
Separation Agreement.

“Conveyancing and Assumption Instrument” shall have the meaning ascribed to it
in Section 1.01 of the Separation Agreement.

“Deselected Employee” means, collectively, each Heritage Dow AgCo Deselected
Employee, Heritage Dow MatCo Deselected Employee, Heritage Dow SpecCo Deselected
Employee, Heritage DuPont AgCo Deselected Employee, Heritage DuPont MatCo
Deselected Employee and Heritage DuPont SpecCo Deselected Employee.

“Discontinued and/or Divested Operations and Businesses” shall have the meaning
ascribed to it in Section 1.01 of the Separation Agreement.

“Distribution” shall have the meaning ascribed to it in Section 1.01 of the
Separation Agreement.

“Distribution Date” means, with respect to actions taken or to be taken with
respect to MatCo Distribution Impacted Employees, the MatCo Distribution Date,
and with respect to actions taken or to be taken with respect to AgCo
Distribution Impacted Employees, the AgCo Distribution Date.

 

37



--------------------------------------------------------------------------------

“Dow” shall have the meaning ascribed to it in Section 1.01 of the Separation
Agreement.

“Dow Midland Labor Agreement” means the Agreement between The Dow Chemical
Company, Midland, MI and United Steelworkers AFL-CIO-CLC on behalf of Local
Union 12075-00, dated as of February 10, 2017.

“DowDuPont Common Stock” shall have the meaning ascribed to it in Section 1.01
of the Separation Agreement.

“DowDuPont Equity Award” means each Restricted Stock Award, Restricted Stock
Unit, Performance Stock Unit and Stock Option denominated in DowDuPont Common
Stock, in each case that is outstanding immediately before the MatCo
Distribution Date and that, in respect of any adjustments made in respect of the
AgCo Distribution, remains outstanding immediately before the AgCo Distribution
Date.

“DowDuPont Option” means each DowDuPont Equity Award that is a Stock Option.

“DuPont” shall have the meaning ascribed to it in Section 1.01 of the Separation
Agreement.

“DuPont Vacation Plan” means the E.I. du Pont de Nemours and Company Vacation
Plan, adopted as of January 1, 1934 and amended as of December 31, 2014.

“Effective Time” means 12:00 a.m., New York City Time on April 1, 2019.

“Emergency Arbitrator” shall have the meaning ascribed to it in Section 1.01 of
the Separation Agreement.

“Employee Representative Body” means any union, works council, or other agency
or representative body certified or otherwise recognized for the purposes of
bargaining collectively or established for the purposes of notification of or
consultation on behalf of any employees.

“Employer Method Award” means each DowDuPont Equity Award that is not a
Shareholder Method Award.

“Employer Method Other Award” means each Employer Method Award that is not a
Stock Option.

“Final Determination” shall have the meaning ascribed to it in Section 1.01 of
the Separation Agreement.

“Former Other Business Employee” means any former employee (as of immediately
prior to the applicable Distribution Date) whose employment with the MatCo
Group, AgCo Group or SpecCo Group or any of their respective predecessors or
former Affiliates was primarily related to the Discontinued and/or Divested
Operations and Businesses and who, as of immediately prior to the applicable
Distribution Date, was no longer employed by any of the Parties or a member of
their Group.

 

38



--------------------------------------------------------------------------------

“Governmental Entity” shall have the meaning ascribed to it in Section 1.01 of
the Separation Agreement.

“Group” means (a) with respect to SpecCo, the SpecCo Group; (b) with respect to
MatCo, the MatCo Group; and (c) with respect to AgCo, the AgCo Group.

“Heritage Company” means Heritage Dow or Heritage DuPont, collectively or
individually, as the context requires.

“Heritage Dow” shall have the meaning ascribed to “Historical Dow” in
Section 1.01 of the Separation Agreement.

“Heritage Dow AgCo Aligned Employee” means any Heritage Dow Employee who has
been Ring-Fenced to the Agriculture Business as memorialized in accordance with
Section 1.01.

“Heritage Dow AgCo Deselected Employee” means any Heritage Dow AgCo Aligned
Employee whom AgCo has selected to not become a Heritage Dow AgCo Employee as
memorialized in accordance with Section 1.01.

“Heritage Dow AgCo Employee” means any Heritage Dow AgCo Aligned Employee whom
AgCo has selected to become an employee of AgCo or a member of the AgCo Group
and who is not a Non-Consenting Employee, as memorialized in accordance with
Section 1.01.

“Heritage Dow Benefit Plan” means any Benefit Plan sponsored, maintained, or
contributed to by Heritage Dow that was in place immediately prior to the
Effective Time.

“Heritage Dow Employee” means an employee who was or is on the payroll of
Heritage Dow immediately prior to the Internal Reorganization.

“Heritage Dow MatCo Aligned Employee” means any Heritage Dow Employee who has
been Ring-Fenced to the Materials Science Business.

“Heritage Dow MatCo Deselected Employee” means any Heritage Dow MatCo Aligned
Employee whom MatCo has selected to not become a Heritage Dow MatCo Employee as
memorialized in accordance with Section 1.01.

“Heritage Dow MatCo Employee” means any Heritage Dow MatCo Aligned Employee whom
MatCo has selected to become an employee of MatCo or a member of the MatCo Group
and who is not a Non-Consenting Employee, as memorialized in accordance with
Section 1.01.

“Heritage Dow Severance Plan” means any Heritage Dow Benefit Plan that provides
Severance, as determined as of the MatCo Distribution Date.

 

39



--------------------------------------------------------------------------------

“Heritage Dow SpecCo Aligned Employee” means any Heritage Dow Employee who has
been Ring-Fenced to the Specialty Products Business as memorialized in
accordance with Section 1.01.

“Heritage Dow SpecCo Deselected Employee” means any Heritage Dow SpecCo Aligned
Employee whom SpecCo has selected to not become a Heritage Dow SpecCo Employee
as memorialized in accordance with Section 1.01.

“Heritage Dow SpecCo Employee” means any Heritage Dow SpecCo Aligned Employee
whom SpecCo has selected to become an employee of SpecCo or a member of the
SpecCo Group and who is not a Non-Consenting Employee, as memorialized in
accordance with Section 1.01.

“Heritage DuPont” shall have the meaning ascribed to “Historical DuPont” in
Section 1.01 of the Separation Agreement.

“Heritage DuPont AgCo Aligned Employee” means any Heritage DuPont Employee who
has been Ring-Fenced to the Agriculture Business as memorialized in accordance
with Section 1.01.

“Heritage DuPont AgCo Assigned Employee” means any Heritage DuPont AgCo Employee
who has or will become an employee of AgCo or a member of the AgCo Group
pursuant to Section 1.02 (without regard to Section 1.02(a)).

“Heritage DuPont AgCo Deselected Employee” means any Heritage DuPont AgCo
Aligned Employee whom AgCo has selected to not become a Heritage DuPont AgCo
Employee as memorialized in accordance with Section 1.01.

“Heritage DuPont AgCo Employee” means any Heritage DuPont AgCo Aligned Employee
whom AgCo has selected to become an employee of AgCo or a member of the AgCo
Group and who is not a Non-Consenting Employee, as memorialized in accordance
with Section 1.01.

“Heritage DuPont Benefit Plan” means any Benefit Plan sponsored, maintained, or
contributed to by Heritage DuPont that was in place immediately prior to the
Effective Time.

“Heritage DuPont Employee” means an employee who was or is on the payroll of
Heritage DuPont immediately prior to the Internal Reorganization.

“Heritage DuPont MatCo Aligned Employee” means any Heritage DuPont Employee who
has been Ring-Fenced to Materials Science Business as memorialized in accordance
with Section 1.01.

“Heritage DuPont MatCo Deselected Employee” means any Heritage DuPont MatCo
Aligned Employee whom MatCo has selected to not become a Heritage DuPont MatCo
Employee as memorialized in accordance with Section 1.01.

 

40



--------------------------------------------------------------------------------

“Heritage DuPont MatCo Employee” means any Heritage DuPont MatCo Aligned
Employee whom MatCo has selected to become an employee of MatCo or a member of
the MatCo Group and who is not a Non-Consenting Employee, as memorialized in
accordance with Section 1.01.

“Heritage DuPont Severance Plan” means any Heritage DuPont Benefit Plan that
provides Severance, as determined as of the applicable Distribution Date.

“Heritage DuPont SpecCo Aligned Employee” means any Heritage DuPont Employee who
has been Ring-Fenced to the Specialty Products Business as memorialized in
accordance with Section 1.01.

“Heritage DuPont SpecCo Assigned Employee” means any Heritage DuPont SpecCo
Employee who has or will become an employee of SpecCo or a member of the SpecCo
Group pursuant to Section 1.02 (without regard to Section 1.02(a)).

“Heritage DuPont SpecCo Deselected Employee” means any Heritage DuPont SpecCo
Aligned Employee whom SpecCo has selected to not become a Heritage DuPont SpecCo
Employee as memorialized in accordance with Section 1.01.

“Heritage DuPont SpecCo Employee” means any Heritage DuPont SpecCo Aligned
Employee whom SpecCo has selected to become an employee of SpecCo or a member of
the SpecCo Group and who is not a Non-Consenting Employee, as memorialized in
accordance with Section 1.01.

“HR Liabilities” means all Liabilities arising out of, by reason of, or
otherwise in connection with, the employment of, or termination of the
employment of, any employee by the applicable Heritage Company, Party or
applicable member of its Group or predecessor thereof, excluding all Liabilities
arising out of, by reason of, or otherwise in connection with, the failure to
notify, consult with, bargain or negotiate with, or seek Consent from such
employee or the Employee Representative Body representing such employee and any
fines or penalties imposed or assessed by any Governmental Entity in respect of
such a failure and, for the avoidance of doubt, excluding Liabilities
attributable to inventor remuneration and any other rights of an employee under
a patent (which rights are addressed to the extent applicable in the Separation
Agreement).

“Impacted Employee” means each MatCo Distribution Impacted Employee and AgCo
Distribution Impacted Employee.

“Indemnifiable Loss” shall have the meaning ascribed to it in Section 1.01 of
the Separation Agreement.

“Indemnifying Party” shall have the meaning ascribed to it in Section 1.01 of
the Separation Agreement.

“Indemnitee” shall have the meaning ascribed to it in Section 1.01 of the
Separation Agreement.

 

41



--------------------------------------------------------------------------------

“Internal Reorganization” shall have the meaning ascribed to it in Section 1.01
of the Separation Agreement.

“Labor Agreement” means any agreement with any Employee Representative Body that
pertains to any Impacted Employees.

“Law” shall have the meaning ascribed to it in Section 1.01 of the Separation
Agreement.

“Liabilities” shall have the meaning ascribed to it in Section 1.01 of the
Separation Agreement.

“LTD Employee” means any individual who is receiving long term disability
benefits or long term income replacement benefits from any Heritage Company or a
member of their respective Groups or is otherwise treated by any such entity as
being on long term sick leave or disability status under the applicable Law in
the applicable jurisdiction.

“MatCo Benefit Plan” means any Benefit Plan that MatCo or any member of the
MatCo Group sponsors, maintains, or contributes to that is in place as of the
MatCo Distribution Date.

“MatCo Common Stock” shall have the meaning ascribed to it in Section 1.01 of
the Separation Agreement.

“MatCo Conversion Ratio” means a fraction, the numerator of which is the
Pre-MatCo (SpecCo) Share Price, and the denominator of which is the Post-MatCo
(MatCo) Share Price.

“MatCo Distribution Date” shall have the meaning ascribed to it in Section 1.01
of the Separation Agreement.

“MatCo Distribution Impacted Employee” means any Heritage DuPont MatCo Employee,
Heritage Dow AgCo Employee, or Heritage Dow SpecCo Employee, collectively or
individually, as the context requires.

“MatCo Distribution Ratio” means 1/3.

“MatCo Equity Award” means an equity incentive award to be issued by MatCo in
accordance with Section 1.09.

“MatCo Future Benefit Plan” means any Benefit Plan that MatCo or any member of
the MatCo Group assumes, adopts, establishes, or begins sponsoring, maintaining,
or contributing to on or after the MatCo Distribution Date.

“MatCo Group” shall have the meaning ascribed to it in Section 1.01 of the
Separation Agreement.

 

42



--------------------------------------------------------------------------------

“MatCo HR Liabilities” mean all HR Liabilities for any (a) Heritage DuPont MatCo
Employee, (b) Heritage Dow MatCo Aligned Employee, or (c) Heritage DuPont MatCo
Aligned Employee other than a Heritage DuPont MatCo Employee, and any HR
Liability allocated to MatCo pursuant to Section 1.16(b), Section 1.16(c) or
Section 1.16(d).

“MatCo Indemnitees” shall have the meaning ascribed to it in Section 1.01 of the
Separation Agreement.

“MatCo Labor Agreement” means any agreement with any Employee Representative
Body that pertains to any Heritage DuPont MatCo Employees.

“MatCo Option” means each MatCo Equity Award that is a Stock Option.

“MatCo Severance Plan” means any MatCo Benefit Plan that provides Severance, as
determined as of the MatCo Distribution Date.

“Materials Science Asset” shall have the meaning ascribed to it in Section 1.01
of the Separation Agreement.

“Materials Science Business” shall have the meaning ascribed to it in
Section 1.01 of the Separation Agreement.

“Non-Consenting Employee” means: any (i) Heritage Dow AgCo Aligned Employee who
has been selected by AgCo to be an employee of AgCo or a member of the AgCo
Group on and after the MatCo Distribution Date; (ii) Heritage Dow SpecCo Aligned
Employee who has been selected by SpecCo to be an employee of SpecCo or a member
of the SpecCo Group on and after the MatCo Distribution Date; (iii) Heritage
DuPont MatCo Aligned Employee who has been selected by MatCo to be an employee
of MatCo or a member of the MatCo Group on and after the MatCo Distribution
Date; (iv) Heritage DuPont AgCo Aligned Employee who has been selected by AgCo
to be an employee of AgCo or a member of the AgCo Group on and after the AgCo
Distribution Date; or (v) Heritage DuPont SpecCo Aligned Employee who has been
selected by SpecCo to be an employee of SpecCo or a member of its Group on and
after the AgCo Distribution Date, in each of the foregoing cases, who has the
right under applicable Law or applicable Labor Agreement to object to, opt out
of, refuse to Consent to, or otherwise fail to acquiesce to, and who has
(x) validly objected to, opted out of, refused to Consent to, or otherwise
failed to acquiesce to, the automatic transfer of their employment to the
applicable Party or a member of its Group by operation of applicable Law, in
cases where such employee is subject to automatic transfer by operation of
applicable Law, (y) validly refused to Consent to, refused to accept the offer
to, refused to execute a tripartite agreement or otherwise failed to acquiesce
to, become an employee of the applicable Party or member of its Group, or
(z) validly objected to, opted out of, refused to Consent to, or otherwise
failed to acquiesce to, changes in his or her compensation or employee benefits
by validly resigning or terminating his or her employment with, validly
withdrawing his or her Consent to employment with or validly rejecting his or
her transfer to, the applicable Party or a member of its Group, in accordance
with and to the extent permitted by applicable Law or an applicable Labor
Agreement.

“OPEB Plan” means any Benefit Plan that is considered an other post-employment
benefit plan, including retiree medical and retiree life insurance arrangements.
For the avoidance of doubt, OPEB shall not include any Benefit Plan that is a
pension or other defined benefit plans, Severance plan or deferred compensation
plan.

 

43



--------------------------------------------------------------------------------

“Performance Stock Unit” means a performance-based restricted stock unit award.

“Person” shall have the meaning ascribed to it in Section 1.01 of the Separation
Agreement.

“Post-AgCo (AgCo) Share Price” means the opening per-share price of AgCo Common
Stock on the New York Stock Exchange on the AgCo Distribution Date (or, if none,
on the first trading day thereafter).

“Post-AgCo (SpecCo) Share Price” means the opening per-share price of DowDuPont
Common Stock on the New York Stock Exchange on the AgCo Distribution Date (or,
if none, on the first trading day thereafter).

“Post-MatCo (MatCo) Share Price” means the opening per-share price of MatCo
Common Stock on the New York Stock Exchange on the MatCo Distribution Date (or,
if none, on the first trading day thereafter).

“Post-MatCo (SpecCo) Share Price” means the opening per-share price of DowDuPont
Common Stock on the New York Stock Exchange on the MatCo Distribution Date (or,
if none, on the first trading day thereafter).

“Pre-AgCo (SpecCo) Share Price” means the closing per-share price of DowDuPont
Common Stock on the New York Stock Exchange trading the “regular way” on the
last trading day immediately prior to the AgCo Distribution Date.

“Pre-Distribution Option Price” means the per-share exercise price under a
DowDuPont Option immediately prior to the applicable Distribution Date.

“Pre-MatCo (SpecCo) Share Price” means the closing per-share price of DowDuPont
Common Stock on the New York Stock Exchange trading the “regular way” on the
last trading day immediately prior to the MatCo Distribution Date.

“Relevant Jurisdiction” means any jurisdiction in which one or more employees
are employed immediately prior to the Effective Time.

“Relevant Time” shall have the meaning ascribed to it in Section 1.01 of the
Separation Agreement.

“Restricted Stock Award” means a restricted stock award.

“Restricted Stock Unit” means a time-based restricted stock unit award.

“Ring-Fence” means the identification of each employee to the Agriculture
Business, the Materials Science Business or the Specialty Products Business, as
applicable.

 

44



--------------------------------------------------------------------------------

“Severance” means any severance, redundancy or other similar separation benefit.

“Shareholder Method Award” means (a) each DowDuPont Equity Award that is a
Restricted Stock Award, (b) each DowDuPont Equity Award held by nonemployee
directors of the Board, (c) each DowDuPont Equity Award held by Edward D. Breen
or Stacy L. Fox, (d) each DowDuPont Equity Award that is a Performance Stock
Unit and (e) each DowDuPont Equity Award granted on February 15, 2018.

“Shareholder Method Other Award” means each Shareholder Method Award that is not
a Stock Option.

“Solicit” means any acts or attempts by any Party (the “Soliciting Party”) to
(i) solicit, entice, recruit, or otherwise induce to (x) terminate employment
with the then-current employing Party or with a member of such Party’s Group,
and/or (y) commence employment with the Soliciting Party or with a member of
such Soliciting Party’s Group; or (ii) order, pressure, incentivize, encourage,
induce or otherwise cause any other Person to engage in any of the conduct set
forth in clause (i) of this definition.

“SpecCo Benefit Plan” means any Benefit Plan that SpecCo or any member of the
SpecCo Group sponsors, maintains, or contributes to that is in place as of the
Distribution Date.

“SpecCo Equity Award” means a DowDuPont Equity Award that, after application of
Section 1.09, remains denominated in DowDuPont Common Stock.

“SpecCo Future Benefit Plan” means any Benefit Plan that SpecCo or any member of
the SpecCo Group assumes, adopts, establishes, or begins sponsoring,
maintaining, or contributing to on or after the Distribution Date.

“SpecCo Group” shall have the meaning ascribed to it in Section 1.01 of the
Separation Agreement.

“SpecCo HR Liabilities” mean all HR Liabilities for any (a) Heritage Dow SpecCo
Employee, (b) Heritage DuPont SpecCo Employee, or (c) Heritage Dow SpecCo
Aligned Employee other than a Heritage Dow SpecCo Employee, and any HR Liability
allocated to SpecCo pursuant to Section 1.16(b), Section 1.16(c) or
Section 1.16(d).

“SpecCo Indemnitees” shall have the meaning ascribed to it in Section 1.01 of
the Separation Agreement.

“SpecCo Initial Conversion Ratio” means a fraction, the numerator of which is
the Pre-MatCo (SpecCo) Share Price, and the denominator of which is the
Post-MatCo (SpecCo) Share Price.

“SpecCo Labor Agreement” means any agreement with any Employee Representative
Body that pertains to any Heritage Dow SpecCo Employees or Heritage DuPont
SpecCo Assigned Employees, other than the Dow Midland Labor Agreement.

“SpecCo Option” means each SpecCo Equity Award that is a Stock Option.

 

45



--------------------------------------------------------------------------------

“SpecCo Severance Plan” means any SpecCo Benefit Plan that provides Severance,
as determined as of the applicable Distribution Date.

“SpecCo Subsequent Conversion Ratio” means a fraction, the numerator of which is
the Pre-AgCo (SpecCo) Share Price, and the denominator of which is the Post-AgCo
(SpecCo) Share Price.

“Specialty Products Asset” shall have the meaning ascribed to it in Section 1.01
of the Separation Agreement.

“Specialty Products Business” shall have the meaning ascribed to it in
Section 1.01 of the Separation Agreement.

“Stock Option” means an option to acquire common stock.

“Subsidiary” shall have the meaning ascribed to it in Section 1.01 of the
Separation Agreement.

“Target Total Direct Compensation” means, (a) with respect to any Heritage
DuPont Employee with a salary grade below 13 or any Heritage Dow Employee with a
salary grade below 415, base pay plus target annual variable pay; and (b) with
respect to any Heritage DuPont Employee with a salary grade at or above 13 or
any Heritage Dow Employee with a salary grade at or above 415, base pay plus
target annual variable pay plus target long term incentive compensation.

“Tax” shall have the meaning ascribed to it in Section 1.01 of the Separation
Agreement.

“Tax Contest” shall have the meaning ascribed to it in Section 1.01 of the
Separation Agreement.

“Tax Matters Agreement” shall have the meaning ascribed to it in Section 1.01 of
the Separation Agreement.

“Tax Return” shall have the meaning ascribed to it in Section 1.01 of the
Separation Agreement.

“Taxing Authority” shall have the meaning ascribed to it in Section 1.01 of the
Separation Agreement.

“Transfer” shall have the meaning ascribed to it in Section 1.01 of the
Separation Agreement.

“U.S. Heritage Dow AgCo Employee” means each Heritage Dow AgCo Employee whose
primary work location country, immediately prior to the MatCo Distribution Date,
is the United States.

 

46



--------------------------------------------------------------------------------

“U.S. Heritage Dow SpecCo Employee” means each Heritage Dow SpecCo Employee
whose primary work location country, immediately prior to the MatCo Distribution
Date, is the United States.

“U.S. Heritage DuPont AgCo Assigned Employee” means each Heritage DuPont AgCo
Assigned Employee whose primary work location country, immediately prior to the
AgCo Distribution Date, is the United States.

“U.S. Heritage DuPont MatCo Employee” means each Heritage DuPont MatCo Employee
whose primary work location country, immediately prior to the MatCo Distribution
Date, is the United States.

“U.S. Heritage DuPont SpecCo Assigned Employee” means each Heritage DuPont
SpecCo Assigned Employee whose primary work location country, immediately prior
to the AgCo Distribution Date, is the United States.

“U.S. Impacted Employees” means each Impacted Employee whose primary work
location country, immediately prior to the MatCo Distribution Date, is the
United States.

“U.S. Union Contracts” mean the collective bargaining agreements set forth on
Appendix II.

Section 4.02 Other Defined Terms in this Agreement. The following terms have the
meanings set forth in the sections of this Agreement set forth below:

 

Definition

   Location in Agreement

“AgCo”

   Preamble

“AgCo Assumed Vacation Liabilities”

   § 1.06(a)

“AgCo Group U.S. Welfare Plans”

   § 2.05(a)

“AgCo U.S. Savings Plan”

   § 2.04(a)

“Agreement”

   Preamble

“Assume”

   § 1.06(a)

“Board”

   Recitals

“Delayed Employment Date”

   § 1.02(c)

“Delayed Employment Employee”

   § 1.02(c)

“Delayed Employment Period”

   § 1.02(c)

“Dow”

   Preamble

“DowDuPont”

   Preamble

“Employee Records”

   § 1.15

“Existing Rabbi Trust”

   § 2.07(b)(ii)

“Final OTH”

   § 1.01(c)

“Group U.S. Welfare Plans”

   § 2.05(a)

“Heritage Dow Group U.S. Welfare Plans”

   § 2.05(a)

“Heritage Dow Group Welfare Plans”

   § 1.10(d)

“Heritage Dow U.S. Savings Plan”

   § 2.04(a)

“Heritage Dow U.S. Savings Plan Participant”

   § 2.04(a)

“Heritage DuPont Group U.S. Welfare Plans”

   § 2.05(a)

 

47



--------------------------------------------------------------------------------

“Heritage DuPont Group Welfare Plans”

   § 1.10(d)

“Heritage DuPont Puerto Rico Savings Plan”

   § 3.01

“Heritage DuPont U.S. Savings Plan”

   § 2.04(b)(i)

“Heritage DuPont U.S. Savings Plan Participant”

   § 2.04(b)(i)

“MatCo”

   Preamble

“MatCo Assumed Vacation Liabilities”

   § 1.06(a)

“MatCo Group U.S. Welfare Plans”

   § 2.05(a)

“MatCo U.S. Savings Plan”

   § 2.04(b)(i)

“New Rabbi Trust”

   § 2.07(b)(ii)

“OTH”

   § 1.01(a)

“Party”

   Preamble

“Return from LTD Date”

   § 1.02(d)

“Returning LTD Employee”

   § 1.02(d)

“Separation Agreement”

   Recitals

“SpecCo”

   Preamble

“SpecCo Assumed Vacation Liabilities”

   § 1.06(a)

“SpecCo Group U.S. Welfare Plans”

   § 2.05(a)

“SpecCo U.S. Savings Plan”

   § 2.04(a)

“Transferred NQDC Plans”

   § 2.07(b)(i)

“U.S. Grandfathered Time”

   § 2.01

ARTICLE V

GENERAL PROVISIONS

Section 5.01 General. Subject to the terms and conditions of this Agreement,
each of the Parties shall, and shall cause the other members of its Group to,
cooperate with each other and use commercially reasonable efforts, on and after
the Effective Time, to take, or to cause to be taken, all actions, and to do, or
to cause to be done, all things reasonably necessary on their respective parts
under applicable Law or contractual obligations to consummate and make effective
the transactions contemplated by this Agreement.

Section 5.02 Limitation of Liability. No Party shall have any Liability to any
other Party in the event that any information exchanged or provided pursuant to
this Agreement which is an estimate or forecast, or which is based on an
estimate or forecast, is found to be inaccurate.

Section 5.03 Transfers Not Effected on or Prior to the Effective Time; Transfers
Deemed Effective as of the Effective Time.

(a) Except as otherwise set forth herein, to the extent that any Transfers or
Assumptions contemplated by this Agreement shall not have been consummated at or
prior to the Effective Time, the Parties shall use commercially reasonable
efforts to effect such Transfers or Assumptions as promptly following the
Effective Time as practicable. Nothing herein shall be deemed to require or
constitute the Transfer of any Assets or the Assumption of any Liabilities which
by their terms or operation of Law cannot be transferred; provided, however,
that the Parties and their respective Subsidiaries shall cooperate and use
commercially reasonable efforts to seek to obtain, in accordance with applicable
Law, any necessary Consents for the Transfer of all Assets and Assumption of all
Liabilities contemplated hereby to the fullest extent permitted by applicable
Law.

 

48



--------------------------------------------------------------------------------

(b) If and when the Consents and/or conditions, the absence or non-satisfaction
of which caused the deferral of Transfer of any Asset or deferral of the
Assumption of any Liability pursuant to this Agreement, are obtained or
satisfied, the Transfer, assignment, Assumption or novation of the applicable
Asset or Liability shall be effected without further consideration in accordance
with and subject to the terms of this Agreement and shall, to the extent
possible without the imposition of any undue cost on any Party, be deemed to
have become effective as of the Effective Time.

(c) The Party (or relevant member of its Group) retaining any Asset or Liability
due to the deferral of the Transfer of such Asset or the deferral of the
Assumption of such Liability pursuant to this Agreement shall (i) not be
obligated, in connection with the foregoing, to expend any money unless the
necessary funds are advanced, assumed, or agreed in advance to be reimbursed by
the Party (or relevant member of its Group) entitled to such Asset or the Person
intended to be subject to such Liability, other than reasonable attorneys’ fees
and recording or similar or other incidental fees, all of which shall be
promptly reimbursed by the Party (or relevant member of its Group) entitled to
such Asset or the Person intended to be subject to such Liability; and (ii) be
indemnified for all Indemnifiable Losses or other Liabilities arising out of any
actions (or omissions to act) of such retaining Party taken at the direction of
the other Party (or relevant member of its Group) in connection with and
relating to such retained Asset or Liability, as the case may be. Except as
otherwise expressly provided herein, none of SpecCo, MatCo or AgCo or any of
their respective Affiliates shall be required to commence any litigation or
offer or pay any money or otherwise grant any accommodation (financial or
otherwise) to any third party with respect to any Assets or Liabilities not
Transferred as of the Effective Time; provided, however, that any Party to which
such Asset or Liability has not been Transferred or Assumed, respectively, due
to the deferral of the Transfer of such Asset or the deferral of the Assumption
of such Liability may request that the Party retaining such Asset or Liability
commence litigation, which request shall be considered in good faith by the
Party retaining such Asset or Liability; provided, further, that a Party’s good
faith determination not to commence litigation shall not in and of itself
constitute a breach of this Section 5.03, but the foregoing shall not preclude
consideration of a Party’s good faith for purposes of determining compliance
with this Section 5.03.

(d) Notwithstanding anything else set forth in this Section 5.03 to the
contrary, none of MatCo, SpecCo or AgCo, nor any of their Subsidiaries, shall be
required by this Section 5.03 to take any action that may, in the good faith
judgment of such Person, (x) result in a violation of any obligation which any
such Person has to any third party; or (y) violate applicable Law.

(e) The failure to obtain a Consent shall not in and of itself constitute a
breach of this Agreement; provided, that the foregoing shall not preclude
consideration of a Party’s efforts in pursuing such Consent for purposes of
determining compliance with this Section 5.03.

 

49



--------------------------------------------------------------------------------

(f) To the extent permitted by applicable Law, with respect to Assets and
Liabilities described in Section 5.03(a), each of SpecCo, MatCo and AgCo shall,
and shall cause the members of its respective Group to, (i) treat for all Tax
purposes (A) the deferred Assets as assets having been Transferred to and owned
by the Party entitled to such Assets not later than the applicable Relevant
Time; and (B) the deferred Liabilities as liabilities having been Assumed and
owned by the Person intended to be subject to such Liabilities not later than
the applicable Relevant Time; and (ii) neither report nor take any Tax position
(on a Tax Return or otherwise) inconsistent with such treatment (unless required
by a change in applicable Tax Law or good faith resolution of a Tax Contest).

Section 5.04 Wrong Pockets.

(a) Subject to Section 5.03, (i) if at any time within twenty-four (24) months
after the applicable Relevant Time any Party discovers that any Agriculture
Asset is held by any member of the SpecCo Group, the MatCo Group or any of their
respective then-Affiliates, SpecCo and MatCo shall, and shall cause the other
members of their respective Group and its and their respective then-Affiliates
to, use their respective reasonable best efforts to promptly procure the
Transfer of the relevant Agriculture Asset to AgCo or an Affiliate of AgCo
designated by AgCo for no additional consideration; (ii) if at any time within
twenty-four (24) months after the MatCo Distribution, any Party discovers that
any Materials Science Asset is held by SpecCo, AgCo or any of their respective
Affiliates, SpecCo and AgCo shall use their respective reasonable best efforts
to promptly procure the Transfer of the relevant Materials Science Asset to
MatCo or an Affiliate of MatCo designated by MatCo for no additional
consideration; and (iii) if at any time within twenty-four (24) months after the
applicable Relevant Time, any Party discovers that any Specialty Products Asset
is held by MatCo, AgCo or any of their respective Affiliates, MatCo and AgCo
shall use their respective reasonable best efforts to promptly procure the
Transfer of the relevant Specialty Products Asset to SpecCo or an Affiliate of
SpecCo designated by SpecCo for no additional consideration; provided that in
the case of clause (i), neither SpecCo or MatCo nor any of their respective
Affiliates, in the case of clause (ii), neither SpecCo or AgCo nor any of their
respective Affiliates, or in the case of clause (iii), neither MatCo or AgCo nor
any of their respective Affiliates, shall be required to commence any litigation
or offer or pay any money or otherwise grant any accommodation (financial or
otherwise) to any third party. If reasonably practicable and permitted under
applicable Law, such Transfer may be effected by rescission of the applicable
portion of a Conveyancing and Assumption Instrument as may be agreed by the
relevant Parties.

(b) On and prior to the twenty-four (24) month anniversary following the
applicable Relevant Time, if any Party or any member of its Group or (or any of
its or their respective then-Affiliates) owns any Asset, that, although not
Transferred pursuant to this Agreement, is agreed by such Party and the other
applicable Party in their good faith judgment to be an Asset that more properly
belongs to such other Party or a member of its Group, or is an Asset that such
other Party or a member of its Group was intended to have the right to continue
to use (other than, as between any two Parties, any Asset acquired from an
unaffiliated third party by a Party or member of such Party’s Group following
the applicable Relevant Time), then the Party or a member of its Group (or
applicable then-Affiliate) owning such Asset shall, as applicable, (i) Transfer
any such Asset to the Party or a member of its Group identified as the
appropriate transferee and following such Transfer, such Asset shall be an
Agriculture Asset, Materials Science Asset or Specialty Products Asset, as the
case may be; or (ii) grant such mutually agreeable rights with respect to such
Asset to permit such continued use, subject to, and

 

50



--------------------------------------------------------------------------------

consistent with this Agreement, including with respect to Assumption of
associated Liabilities. If reasonably practicable and permitted under applicable
Law, such Transfer may be effected by rescission of the applicable portion of a
Conveyancing and Assumption Instrument as may be agreed by the relevant Parties.

Section 5.05 Novation of Liabilities. Section 2.9 of the Separation Agreement
(Novation of Liabilities) shall apply mutatis mutandis to this Agreement as if
such provisions had been set out expressly in this Agreement.

Section 5.06 Negotiation and Arbitration. In the event of a controversy, dispute
or Action between the Parties arising out of, in connection with, or in relation
to this Agreement or any of the transactions contemplated hereby or thereby, the
following sections of the Separation Agreement shall apply mutatis mutandis to
this Agreement as if such provisions had been set out expressly in this
Agreement: 10.1 (Negotiation and Arbitration) and 10.2 (Continuity of Service
and Performance).

Section 5.07 Insurance. Subject to Section 2.08, Article 11 of the Separation
Agreement (Insurance), excluding Section 11.8 thereof (Certain Matters Relating
to Organizational Documents), shall apply mutatis mutandis to this Agreement as
if such provisions had been set out expressly in this Agreement.

Section 5.08 Miscellaneous.

(a) Complete Agreement; Construction. This Agreement, including the Exhibits and
Schedules, shall constitute the entire agreement between the Parties with
respect to the subject matter hereof and shall supersede all previous
negotiations, commitments, course of dealings and writings with respect to such
subject matter. In the event of any inconsistency between this Agreement and any
Exhibit or Schedule hereto, this Agreement shall prevail. In the event and to
the extent that there shall be a conflict between the provisions of (i) this
Agreement and the Separation Agreement, the Separation Agreement shall control;
(ii) this Agreement and any Conveyancing and Assumption Instrument, this
Agreement shall control; and (iii) this Agreement and any agreement which is not
another Ancillary Agreement (other than a Conveyancing and Assumption
Instrument), this Agreement shall control unless both (x) it is specifically
stated in such agreement that such agreement controls and (y) either (1) each of
AgCo, MatCo and SpecCo has executed such agreement (for the avoidance of doubt,
members of their respective Groups shall not qualify) on or prior to the MatCo
Distribution Date or (2) after the MatCo Distribution, such agreement has been
executed after the MatCo Distribution Date by a member of the Group that it is
to be enforced against.

(b) Counterparts. This Agreement may be executed and delivered (including by
facsimile or other means of electronic transmission, such as by electronic mail
in “pdf” form) in more than one counterpart, all of which shall be considered
one and the same agreement, each of which when executed shall be deemed to be an
original, and shall become effective when one or more such counterparts have
been signed by each of the Parties and delivered to each of the Parties.

 

51



--------------------------------------------------------------------------------

(c) Notices. All notices and other communications to be given to any Party under
this Agreement shall be sufficiently given for all purposes hereunder if such
notices and communications satisfy the requirements set forth in Section 12.6 of
the Separation Agreement.

(d) Waivers. Any provision of this Agreement may be waived, if and only if, such
waiver is in writing and signed by the Party against whom the waiver is to be
effective. Notwithstanding the foregoing, no failure to exercise and no delay in
exercising, on the part of any Party, any right, remedy, power or privilege
hereunder shall operate as a waiver hereof or thereof; nor shall any single or
partial exercise of any right, remedy, power or privilege hereunder or
thereunder preclude any other or further exercise thereof or the exercise of any
other right, remedy, power or privilege. Any Consent required or permitted to be
given by any Party to any other Party under this Agreement shall be in writing
and signed by the Party giving such Consent and shall be effective only against
such Party (and the members of its Group).

(e) Amendments. Subject to the terms of Section 5.08(h), this Agreement may not
be modified or amended except by an agreement in writing signed by each of the
Parties.

(f) Assignment. Except as otherwise provided for in this Agreement, neither this
Agreement nor any right, interest or obligation shall be assignable, in whole or
in part, directly or indirectly, by any Party without the prior written consent
of the other Parties (not to be unreasonably withheld, conditioned or delayed),
and any attempt to assign any rights, interests or obligations arising under
this Agreement without such consent shall be void; except, that a Party may
assign this Agreement or any or all of the rights, interests and obligations
hereunder in connection with a merger, reorganization or consolidation
transaction in which such Party is a constituent party but not the surviving
entity or the sale by such Party of all or substantially all of its Assets;
provided, that the surviving entity of such merger, reorganization or
consolidation transaction or the transferee of such Assets shall assume all the
obligations of the relevant Party by operation of law or pursuant to an
agreement in writing, reasonably satisfactory to the other Parties, to be bound
by the terms of this Agreement as if named as a Party hereto; provided, however,
that in the case of each of the preceding clauses, no assignment permitted by
this Section 5.08(f) shall release the assigning Party from Liability for the
full performance of its obligations under this Agreement, unless agreed to in
writing by the non-assigning Parties.

(g) Successors and Assigns. The provisions of this Agreement and the obligations
and rights hereunder shall be binding upon, inure to the benefit of and be
enforceable by (and against) the Parties and their respective successors and
permitted transferees and assigns.

(h) Certain Termination and Amendment Rights. This Agreement may be terminated
at any time prior to the MatCo Distribution Date by and in the sole discretion
of DowDuPont without the approval of MatCo or AgCo or the stockholders of
DowDuPont. After the MatCo Distribution Date, but prior to the AgCo Distribution
Date, this Agreement may not be terminated or amended except by an agreement in
writing signed by DowDuPont and MatCo. After the AgCo Distribution Date, this
Agreement may not be terminated or amended except by an agreement in writing
signed by SpecCo, MatCo and AgCo. Notwithstanding the foregoing, Section 1.17 of
this Agreement and Section 11.2 of the Separation Agreement (Liability Policies)
(as incorporated pursuant to Section 5.07 hereof (Insurance)) shall not be
terminated or amended after the Effective Time in a manner adverse to the third
party beneficiaries thereof without the Consent of any such Person.
Notwithstanding the foregoing, this Agreement may be terminated or amended as
among any Parties that remain Affiliates, so long as such amendment does not
adversely affect any Party that is no longer an Affiliate, in which case, only
with the Consent of such Party.

 

52



--------------------------------------------------------------------------------

(i) Payment Terms.

(a) Except as set forth in Section 1.17 or as otherwise expressly provided to
the contrary in this Agreement, any amount to be paid or reimbursed by a Party
(and/or a member of such Party’s Group), on the one hand, to another Party
(and/or a member of such Party’s respective Group), on the other hand, under
this Agreement shall be paid or reimbursed hereunder within thirty (30) days
after presentation of an invoice or a written demand therefor and setting forth,
or accompanied by, reasonable documentation or other reasonable explanation
supporting such amount.

(b) Except as set forth in Section 1.17 or as expressly provided to the contrary
in this Agreement, any amount not paid when due pursuant to this Agreement (and
any amount billed or otherwise invoiced or demanded and properly payable that is
not paid within thirty (30) days of such bill, invoice or other demand) shall
bear interest at a rate per annum equal to LIBOR (in effect on the date on which
such payment was due) plus 3% calculated for the actual number of days elapsed,
accrued from the date on which such payment was due up to the date of the actual
receipt of payment; provided, however, in the event that LIBOR is no longer
commonly accepted by market participants, then an alternative floating rate
index that is commonly accepted by market participants, which AgCo, MatCo and
SpecCo shall jointly determine, each acting in good faith.

(c) In the event of a dispute or disagreement with respect to all or a portion
of any amounts requested by any Party (and/or a member of such Party’s Group) as
being payable, the payor Party shall in no event be entitled to withhold
payments for any such amounts (and any such disputed amounts shall be paid in
accordance with Section 11.2 of the Separation Agreement (Liability Policies)
(as incorporated pursuant to Section 5.07 hereof (Insurance)), subject to the
right of the payor Party to dispute such amount following such payment);
provided, that in the event that following the resolution of such dispute it is
determined that the payee Party (and/or a member of the payee Party’s Group) was
not entitled to all or a portion of the payment made by the payor Party, the
payee Party shall repay (or cause to be repaid) such amounts to which it was not
entitled, including interest, to the payor Party (or its designee), which
amounts shall bear interest at a rate per annum equal to LIBOR plus 3%,
calculated for the actual number of days elapsed, accrued from the date on which
such payment was made by the payor Party to the payee Party.

(d) Without the Consent of the Party receiving any payment under this Agreement
specifying otherwise, all payments to be made by SpecCo, MatCo or AgCo under
this Agreement shall be made in U.S. dollars. Except as expressly provided
herein, any amount which is not expressed in U.S. dollars shall be converted
into U.S. dollars by using the Bloomberg fixing rate at 5:00 pm New York City
Time on the day before the date the payment is required to be made or, as
applicable, on which an invoice is submitted (provided, however, that with
regard to any payments in respect of Indemnifiable Losses for payments made to
third

 

53



--------------------------------------------------------------------------------

parties, the date shall be the day before the relevant payment was made to the
third party) or in the Wall Street Journal on such date if not so published on
Bloomberg. Except as expressly provided herein, in the event that any
indemnification payment required to be made hereunder may be denominated in a
currency other than U.S. dollars, the amount of such payment shall be converted
into U.S. dollars on the date in which notice of the claim is given to the
Indemnifying Party.

(j) No Circumvention. The Parties agree not to directly or indirectly take any
actions, act in concert with any Person who takes an action, or cause or allow
any member of any such Party’s Group to take any actions (including the failure
to take a reasonable action) such that the resulting effect is to materially
undermine the effectiveness of any of the provisions of this Agreement
(including adversely affecting the rights or ability of any Party to
successfully pursue indemnification or payment pursuant to Section 1.17).

(k) Subsidiaries. Each of the Parties shall cause to be performed, and hereby
guarantees the performance of, all actions, agreements and obligations set forth
herein to be performed by any Subsidiary of such Party or by any entity that
becomes a Subsidiary of such Party on and after the MatCo Distribution Date or
the AgCo Distribution Date, as applicable.

(l) Third Party Beneficiaries. Except (i) as provided in Section 1.17 relating
to Indemnitees and for the release under Section 8.1 of the Separation Agreement
(as incorporated pursuant to Section 1.17(d) hereof) of any Person provided
therein; (ii) as provided in Sections 11.2 and 11.8 of the Separation Agreement
(in each case as incorporated pursuant to Section 5.07 hereof (Insurance))
relating to the directors, officers, employees, fiduciaries or agents provided
therein; and (iii) as specifically provided in this Agreement, this Agreement is
solely for the benefit of, and is only enforceable by, the Parties and their
permitted successors and assigns and should not be deemed to confer upon third
parties any remedy, benefit, claim, liability, reimbursement, claim of Action or
other right of any nature whatsoever, including any rights of employment for any
specified period, in excess of those existing without reference to this
Agreement.

(m) Title and Headings. Titles and headings to sections herein are inserted for
the convenience of reference only and are not intended to be a part of or to
affect the meaning or interpretation of this Agreement.

(n) References; Interpretation. For the purposes of this Agreement, (i) words in
the singular shall be held to include the plural and vice versa, and words of
one gender shall be held to include the other gender as the context requires;
(ii) references to the terms Article, Section, paragraph, clause, Exhibit and
Schedule are references to the Articles, Sections, paragraphs, clauses, Exhibits
and Schedules to this Agreement unless otherwise specified; (iii) the terms
“hereof,” “herein,” “hereby,” “hereto,” and derivative or similar words refer to
this entire Agreement, including the Schedules and Exhibits hereto;
(iv) references to “$” shall mean U.S. dollars; (v) the word “including” and
words of similar import when used in this Agreement shall mean “including
without limitation,” unless otherwise specified; (vi) the word “or” shall not be
exclusive; (vii) references to “written” or “in writing” include in electronic
form; (viii) the Parties have each participated in the negotiation and drafting
of this Agreement, except as otherwise stated herein, if an ambiguity or
question of interpretation should arise, this Agreement

 

54



--------------------------------------------------------------------------------

shall be construed as if drafted jointly by the Parties and no presumption or
burden of proof shall arise favoring or burdening any Party by virtue of the
authorship of any of the provisions in this Agreement; (ix) a reference to any
Person includes such Person’s successors and permitted assigns; (x) any
reference to “days” means calendar days unless Business Days are expressly
specified; (xi) when calculating the period of time before which, within which
or following which any act is to be done or step taken pursuant to this
Agreement, the date that is the reference date in calculating such period shall
be excluded and if the last day of such period is not a Business Day, the period
shall end on the next succeeding Business Day; (xii) any statute defined or
referred to herein means such statute as from time to time amended, modified or
supplemented, unless otherwise specifically indicated; (xiii) the use of the
phrases “the date of this Agreement”, “the date hereof”, “of even date herewith”
and terms of similar import shall be deemed to refer to the date set forth in
the preamble to this Agreement; (xiv) the phrase “ordinary course of business”
shall be deemed to be followed by the words “consistent with past practice”
whether or not such words actually follow such phrase; (xv) where a word or
phrase is defined herein, each of its other grammatical forms shall have a
corresponding meaning; and (xvi) any Consent given by any Party hereto pursuant
to this Agreement shall be valid only if contained in a written instrument
signed by such Party. Unless the context requires otherwise, references in this
Agreement to “AgCo” shall also be deemed to refer to the applicable member of
the AgCo Group, references to “MatCo” shall also be deemed to refer to the
applicable member of the MatCo Group, references to “SpecCo” shall also be
deemed to refer to the applicable member of the SpecCo Group and, in connection
therewith, any references to actions or omissions to be taken, or refrained from
being taken, as the case may be, by AgCo, MatCo or SpecCo shall be deemed to
require AgCo, MatCo or SpecCo, as the case may be, to cause the applicable
members of the AgCo Group, the MatCo Group or the SpecCo Group, respectively, to
take, or refrain from taking, any such action.

(o) Exhibits and Schedules. The Exhibits and Schedules shall be construed with
and as an integral part of this Agreement to the same extent as if the same had
been set forth verbatim herein. Nothing in the Exhibits or Schedules constitutes
an admission of any Liability or obligation of any member of the SpecCo Group,
the MatCo Group or the AgCo Group or any of their respective Affiliates to any
third party, nor, with respect to any third party, an admission against the
interests of any member of the SpecCo Group, the MatCo Group or the AgCo Group
or any of their respective Affiliates. The inclusion of any item or Liability or
category of item or Liability on any Exhibit or Schedule is made solely for
purposes of allocating potential Liabilities among the Parties and shall not be
deemed as or construed to be an admission that any such Liability exists.

(p) Governing Law. This Agreement and any dispute arising out of, in connection
with or relating to this Agreement shall be governed by and construed in
accordance with the Laws of the State of Delaware, without giving effect to the
conflicts of laws principles thereof.

(q) Specific Performance. The Parties acknowledge and agree that irreparable
harm would occur in the event that the Parties do not perform any provision of
this Agreement in accordance with its specific terms or otherwise breach the
Agreement and the remedies at law for any breach or threatened breach of this
Agreement, including monetary damages, are inadequate compensation for any
Indemnifiable Loss. Accordingly, from and after the Effective Time, in

 

55



--------------------------------------------------------------------------------

the event of any actual or threatened default in, or breach of, any of the
terms, conditions and provisions of this Agreement, the Parties agree that the
Party or Parties to this Agreement who are or are to be thereby aggrieved shall,
subject and pursuant to the terms of this Section 5.08 (including for the
avoidance of doubt, after compliance with all notice and negotiation provisions
herein), have the right to specific performance and injunctive or other
equitable relief of its or their rights under this Agreement, in addition to any
and all other rights and remedies at law or in equity, and all such rights and
remedies shall be cumulative. The Parties agree that any defense in any action
for specific performance that a remedy at law would be adequate is hereby
waived, and that any requirements for the securing or posting of any bond with
such remedy are hereby waived.

(r) Severability. In the event any one or more of the provisions contained in
this Agreement should be held invalid, illegal or unenforceable in any respect,
the validity, legality and enforceability of the remaining provisions contained
herein and therein shall not in any way be affected or impaired thereby. The
Parties shall endeavor in good-faith negotiations to replace the invalid,
illegal or unenforceable provisions with valid, legal and enforceable
provisions, the economic effect of which comes as close as possible to that of
the invalid, illegal or unenforceable provisions.

(s) No Duplication; No Double Recovery. Nothing in this Agreement is intended to
confer to or impose upon any Party a duplicative right, entitlement, obligation
or recovery with respect to any matter arising out of the same facts and
circumstances.

(t) Tax Treatment of Payments. To the extent permitted by applicable Law, unless
otherwise required by a Final Determination, the Separation Agreement, the Tax
Matters Agreement or this Agreement or otherwise agreed to among the Parties,
for U.S. federal Tax purposes, any payment made pursuant to this Agreement shall
be treated as follows: (i) to the extent the member or Assets of the payor Group
and the member or Assets of the payee Group to which the Liability for payment
relates were separated in a tax-free distribution for U.S. federal Tax purposes,
such payment shall be treated as a tax-free contribution or tax-free
distribution, as applicable, with respect to the stock of the applicable member
of the payee Group or payor Group, occurring immediately prior to the relevant
transaction in the Internal Reorganization; and (ii) to the extent the member or
Assets of the payor Group and the member or Assets of the payee Group to which
the Liability for payment relates were separated in a taxable transaction for
U.S. federal Tax purposes, such payment shall be treated as an adjustment to the
price or amount, as applicable, of the relevant transaction in the Internal
Reorganization. Payments of interest shall be treated as deductible by the
Indemnifying Party or its relevant Subsidiary and as income to the Indemnitee or
its relevant Subsidiary, as permitted and applicable. In the case of each of the
foregoing, no Party shall take any position inconsistent with such treatment. In
the event that a Taxing Authority asserts that a Party’s treatment of a payment
pursuant to this Agreement should be other than as set forth in this
Section 5.08(t), such Party shall use its commercially reasonable efforts to
contest such challenge.

[Signature page follows]

 

56



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the Parties has caused this Agreement to be executed
as of the date first written above by its respective officers thereunto duly
authorized.

 

DOWDUPONT INC. By:   /s/ Jeanmarie F. Desmond   Name: Jeanmarie F. Desmond  
Title: Co-Controller

 

DOW INC. By:   /s/ Amy E. Wilson   Name: Amy E. Wilson   Title: Secretary

 

CORTEVA, INC. By:   /s/ James C. Collins, Jr.   Name: James C. Collins, Jr.  
Title: Chief Executive Officer

 

57